Exhibit 10.1

EXECUTION COPY

 

 

 

U.S. $4,000,000,000

364-DAY REVOLVING CREDIT AGREEMENT

Dated as of March 8, 2012

Among

KRAFT FOODS GLOBAL, INC.,

KRAFT FOODS INC., as Guarantor,

and

THE INITIAL LENDERS NAMED HEREIN

and

BARCLAYS BANK PLC and JPMORGAN CHASE BANK, N.A.,

as Co-Administrative Agents

and

BARCLAYS BANK PLC,

as Paying Agent

and

CITIBANK, N.A.,

as Syndication Agent

and

THE ROYAL BANK OF SCOTLAND plc,

as Documentation Agent

 

 

BARCLAYS CAPITAL,

CITIGROUP GLOBAL MARKETS INC.

J.P. MORGAN SECURITIES LLC,

and

RBS SECURITIES INC.,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page   ARTICLE I    Definitions and Accounting Terms   

SECTION 1.01 Certain Defined Terms

     1   

SECTION 1.02 Computation of Time Periods

     14   

SECTION 1.03 Accounting Terms

     14    ARTICLE II    Amounts and Terms of the Advances   

SECTION 2.01 The Pro Rata Advances

     15   

SECTION 2.02 Making the Pro Rata Advances

     15   

SECTION 2.03 Repayment of Pro Rata Advances

     17   

SECTION 2.04 Interest on Pro Rata Advances

     17   

SECTION 2.05 Additional Interest on LIBO Rate Advances

     17   

SECTION 2.06 Conversion of Pro Rata Advances

     18   

SECTION 2.07 The Competitive Bid Advances

     18   

SECTION 2.08 LIBO Rate Determination

     22   

SECTION 2.09 Fees

     23   

SECTION 2.10 Optional and Mandatory Termination or Reduction of Commitments

     24   

SECTION 2.11 Optional and Mandatory Prepayments of Pro Rata Advances

     24   

SECTION 2.12 Increased Costs

     26   

SECTION 2.13 Illegality

     27   

SECTION 2.14 Payments and Computations

     27   

SECTION 2.15 Taxes

     29   

SECTION 2.16 Sharing of Payments, Etc.

     31   

SECTION 2.17 Evidence of Debt

     32   

SECTION 2.18 Use of Proceeds

     33   

SECTION 2.19 Defaulting Lenders

     33    ARTICLE III    Conditions to Effectiveness and Lending   

SECTION 3.01 Conditions Precedent to Effectiveness

     33   

SECTION 3.02 Conditions Precedent to Each Pro Rata Borrowing

     34   

SECTION 3.03 Conditions Precedent to Each Competitive Bid Borrowing

     35   

 

-i-



--------------------------------------------------------------------------------

     Page   ARTICLE IV    Representations and Warranties   

SECTION 4.01 Representations and Warranties of Kraft Foods Global

     35    ARTICLE V    Covenants   

SECTION 5.01 Incorporation of Kraft Foods Covenants by Reference

     37   

SECTION 5.02 Affirmative Covenants

     37   

SECTION 5.03 Negative Covenants

     39   

SECTION 5.04 Incorporation of Financial Covenant by Reference

     40    ARTICLE VI    Events of Default   

SECTION 6.01 Events of Default

     40   

SECTION 6.02 Lenders’ Rights upon Event of Default

     42    ARTICLE VII    The Administrative Agent   

SECTION 7.01 Authorization and Action

     43   

SECTION 7.02 Administrative Agent’s Reliance, Etc.

     44   

SECTION 7.03 The Administrative Agent and Affiliates

     44   

SECTION 7.04 Lender Credit Decision

     45   

SECTION 7.05 Indemnification

     45   

SECTION 7.06 Successor Administrative Agent

     45   

SECTION 7.07 Co-Administrative Agents, Syndication Agent, Documentation Agent,
Joint Bookrunners and Joint Lead Arrangers

     46   

SECTION 7.08 Withholding Tax

     46    ARTICLE VIII    Guaranty   

SECTION 8.01 Guaranty

     47   

SECTION 8.02 Guaranty Absolute

     47   

SECTION 8.03 Waivers

     47   

SECTION 8.04 Continuing Guaranty

     48   

SECTION 8.05 Termination of Guaranty

     48   

 

-ii-



--------------------------------------------------------------------------------

     Page   ARTICLE IX    Miscellaneous   

SECTION 9.01 Amendments, Etc.

     48   

SECTION 9.02 Notices, Etc.

     49   

SECTION 9.03 No Waiver; Remedies

     51   

SECTION 9.04 Costs and Expenses

     51   

SECTION 9.05 Right of Set-Off

     52   

SECTION 9.06 Binding Effect

     53   

SECTION 9.07 Assignments and Participations

     53   

SECTION 9.08 Governing Law

     57   

SECTION 9.09 Execution in Counterparts

     57   

SECTION 9.10 Jurisdiction, Etc.

     57   

SECTION 9.11 Confidentiality

     59   

SECTION 9.12 Integration

     59   

SECTION 9.13 USA Patriot Act Notice

     59   

SCHEDULES

 

Schedule I

     —         List of Lenders and Commitments

Schedule II

     —         List of Applicable Lending Offices

EXHIBITS

     

Exhibit A-1

     —         Form of Pro Rata Note

Exhibit A-2

     —         Form of Competitive Bid Note

Exhibit B-1

     —         Form of Notice of Pro Rata Borrowing

Exhibit B-2

     —         Form of Notice of Competitive Bid Borrowing

Exhibit C

     —         Form of Assignment and Acceptance

Exhibit D-1

     —         Form of Opinion of Special Counsel for Kraft Foods and Kraft
Foods Global

Exhibit D-2

     —         Form of Opinion of Special Local Counsel for Kraft Foods

Exhibit D-3

     —         Form of Opinion of Internal Counsel for Kraft Foods

 

-iii-



--------------------------------------------------------------------------------

364-DAY REVOLVING CREDIT AGREEMENT (as amended from time to time, this
“Agreement”) dated as of March 8, 2012, among KRAFT FOODS GLOBAL, INC., a
Delaware corporation (“Kraft Foods Global”); KRAFT FOODS INC., a Virginia
corporation (“Kraft Foods”), as guarantor; the banks, financial institutions and
other institutional lenders listed on the signature pages hereof (the “Initial
Lenders”); BARCLAYS BANK PLC and JPMORGAN CHASE BANK, N.A., as co-administrative
agents (each, in such capacity, a “Co-Administrative Agent”); BARCLAYS BANK PLC,
as paying agent (in such capacity, the “Paying Agent”); CITIBANK, N.A., as
syndication agent (in such capacity, the “Syndication Agent”); and THE ROYAL
BANK OF SCOTLAND plc, as documentation agent (in such capacity, the
“Documentation Agent”) for the Lenders (as hereinafter defined).

The parties hereto agree as follows:

ARTICLE I

Definitions and Accounting Terms

SECTION 1.01 Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Administrative Agent” means the Co-Administrative Agent responsible for
performing the functions of the Administrative Agent under this Agreement, which
shall be the Paying Agent, and unless the context otherwise requires, all
singular references to “the Administrative Agent” in this Agreement shall be
deemed to refer to the Paying Agent.

“Administrative Agent Account” means (a) the account of the Administrative
Agent, maintained by the Administrative Agent, at its office at Barclays Bank
PLC, Bank Debt Management Group, Attention: Kraft Portfolio Manager: Noam
Azachi, noam.azachi@barcap.com (email), (212) 526-5115 (facsimile),
(212) 526-1957 (telephone), or (b) such other account of the Administrative
Agent as is designated in writing from time to time by the Administrative Agent
to Kraft Foods Global and the Lenders for such purpose.

“Advance” means a Pro Rata Advance or a Competitive Bid Advance.

“Agents” means each Co-Administrative Agent, the Paying Agent, the Syndication
Agent, the Documentation Agent and each Joint Bookrunner.

“Applicable Unused Line Fee Rate” means (a) for any date prior to the date of
the Spin-Off, a percentage per annum equal to the percentage set forth below
determined by reference to the higher of (i) the rating of Kraft Foods’
long-term senior unsecured Debt from Standard & Poor’s (or, if there shall be no
outstanding rated long-term senior unsecured Debt of Kraft Foods, the long-term
company, issuer or similar ratings established by Standard & Poor’s for Kraft
Foods) and (ii) the rating of Kraft Foods’ long-term senior unsecured Debt from
Moody’s, in each case on such date (or, if there shall be no outstanding rated
long-term senior unsecured Debt of Kraft Foods, the long-term company, issuer or
similar ratings established by Moody’s for Kraft Foods), and (b) for any date on
or following the date of the Spin-Off, a



--------------------------------------------------------------------------------

percentage per annum equal to the percentage set forth below determined by
reference to the higher of (i) the rating of Kraft Foods Global’s long-term
senior unsecured Debt from Standard & Poor’s (or, if there shall be no
outstanding rated long-term senior unsecured Debt of Kraft Foods Global, the
long-term company, issuer or similar ratings established by Standard & Poor’s
for Kraft Foods Global) and (ii) the rating of Kraft Foods Global’s long-term
senior unsecured Debt from Moody’s (or, if there shall be no outstanding rated
long-term senior unsecured Debt of Kraft Foods Global, the long-term company,
issuer or similar ratings established by Moody’s for Kraft Foods Global), in
each case on such date:

 

Long-Term Senior Unsecured Debt Rating

   Applicable Unused Line Fee
Rate  

A or higher by Standard & Poor’s

A2 or higher by Moody’s

     0.060 % 

A- by Standard & Poor’s

A3 by Moody’s

     0.075 % 

BBB+ by Standard & Poor’s

Baa1 by Moody’s

     0.100 % 

BBB by Standard & Poor’s

Baa2 by Moody’s

     0.125 % 

BBB- by Standard & Poor’s

Baa3 by Moody’s

     0.150 % 

Lower than BBB- by Standard & Poor’s

Lower than Baa3 by Moody’s

     0.200 % 

provided that if on any date of determination (x) a rating is available on such
date from only one of Standard & Poor’s and Moody’s but not the other, the
Applicable Unused Line Fees Rate shall be determined by reference to the then
available rating; and (y) no rating is available from any of Standard & Poor’s,
Moody’s or any other nationally recognized statistical rating organization
designated by Kraft Foods Global and approved in writing by the Required
Lenders, the Applicable Unused Line Fees Rate shall be 0.200%.

“Applicable Interest Rate Margin” means (a) for any date prior to the date of
the Spin-Off (i) as to any Base Rate Advance, the applicable rate per annum set
forth below under the caption “Base Rate Spread” and (ii) as to any LIBO Rate
Advance, the applicable rate per annum set forth below under the caption “LIBO
Rate Spread”, determined by reference to the higher of (A) the rating of Kraft
Foods’ long-term senior unsecured Debt from Standard & Poor’s (or, if there
shall be no outstanding rated long-term senior unsecured Debt of Kraft Foods,
the long-term company, issuer or similar ratings established by Standard &
Poor’s for Kraft Foods) and (B) the rating of Kraft Foods’ long-term senior
unsecured Debt from Moody’s (or, if there shall be no outstanding rated
long-term senior unsecured Debt of Kraft Foods, the long-term company, issuer or
similar ratings established by Moody’s for Kraft Foods), in each case on such
date, and (b) for any date on or following the date of the Spin-Off (i) as to
any Base Rate Advance, the applicable rate per annum set forth below under the
caption “Base Rate Spread” and (ii) as to any LIBO Rate Advance, the applicable
rate per annum set forth below under the caption “LIBO Rate Spread”, determined
by reference to the higher of (A) the rating of Kraft Foods Global’s long-term
senior unsecured Debt from Standard & Poor’s (or, if there shall be no

 

-2-



--------------------------------------------------------------------------------

outstanding rated long-term senior unsecured Debt of Kraft Foods Global, the
long-term company, issuer or similar ratings established by Standard & Poor’s
for Kraft Foods Global) and (B) the rating of Kraft Foods Global’s long-term
senior unsecured Debt from Moody’s (or, if there shall be no outstanding rated
long-term senior unsecured Debt of Kraft Foods Global, the long-term company,
issuer or similar ratings established by Moody’s for Kraft Foods Global), in
each case on such date:

 

Long-Term Senior Unsecured Debt Rating

   Base Rate Spread     LIBO Rate Spread  

A or higher by Standard & Poor’s

A2 or higher by Moody’s

     0.000 %      0.875 % 

A- by Standard & Poor’s

A3 by Moody’s

     0.000 %      1.000 % 

BBB+ by Standard & Poor’s

Baa1 by Moody’s

     0.125 %      1.125 % 

BBB by Standard & Poor’s

Baa2 by Moody’s

     0.250 %      1.250 % 

BBB- by Standard & Poor’s

Baa3 by Moody’s

     0.500 %      1.500 % 

Lower than BBB- by Standard & Poor’s

Lower than Baa3 by Moody’s

     0.750 %      1.750 % 

provided that if on any date of determination pursuant to clause (a) or
(b) above (x) a rating is available on such date from only one of Standard &
Poor’s and Moody’s but not the other, the Applicable Interest Rate Margin for
purposes of such clause shall be determined by reference to the then available
rating; and (y) no rating is available from any of Standard & Poor’s, Moody’s or
any other nationally recognized statistical rating organization designated by
Kraft Foods Global and approved in writing by the Required Lenders, the
Applicable Interest Rate Margin shall be 0.750% as to any Base Rate Advance and
1.750% as to any LIBO Rate Advance.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Pro Rata Advance and, in the case of a
Competitive Bid Advance, the office of such Lender notified by such Lender to
the Administrative Agent as its Applicable Lending Office with respect to such
Competitive Bid Advance.

“Asset Sale” means the sale, transfer or other disposition of any property by
Kraft Foods Global or any Major Domestic Subsidiary (including any sale and
leaseback transaction and any sale of capital stock, but excluding any issuance
by Kraft Foods Global of its own capital stock), including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent in
substantially the form of Exhibit C hereto.

“Barclays Capital” means Barclays Capital, the investment banking division of
Barclays Bank PLC.

 

-3-



--------------------------------------------------------------------------------

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:

(i) the rate of interest announced publicly by the Administrative Agent in New
York, New York, from time to time, as the Administrative Agent’s prime rate;

(ii) 1/2 of one percent per annum above the Federal Funds Effective Rate; and

(iii) the LIBO Rate for Dollars for a one month Interest Period appearing on
Reuters Screen LIBOR01 on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1% per annum.

“Base Rate Advance” means a Pro Rata Advance that bears interest as provided in
Section 2.04(a)(i).

“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrowing” means a Pro Rata Borrowing or a Competitive Bid Borrowing.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any LIBO Rate Advances or Floating Rate Bid Advances, on which
dealings are carried on in the London interbank market and banks are open for
business in London.

“Casualty” means any casualty, damage, destruction or other similar loss with
respect to real or personal property or improvements of Kraft Foods Global or
any of its Major Domestic Subsidiaries.

“Commission” means the United States Securities and Exchange Commission.

“Commitment” means as to any Lender (i) the Dollar amount set forth opposite
such Lender’s name on Schedule I hereto or (ii) if such Lender has entered into
an Assignment and Acceptance, the Dollar amount set forth for such Lender in the
Register maintained by the Administrative Agent, pursuant to Section 9.07(d), in
each case as such amount may be reduced pursuant to Section 2.10.

“Competitive Bid Advance” means an advance by a Lender to Kraft Foods Global as
part of a Competitive Bid Borrowing resulting from the competitive bidding
procedure described in Section 2.07 and refers to a Fixed Rate Bid Advance or a
Floating Rate Bid Advance.

“Competitive Bid Borrowing” means a borrowing consisting of simultaneous
Competitive Bid Advances from each of the Lenders whose offer to make one or
more Competitive Bid Advances as part of such borrowing has been accepted under
the competitive bidding procedure described in Section 2.07.

 

-4-



--------------------------------------------------------------------------------

“Competitive Bid Note” means a promissory note of Kraft Foods Global payable to
the order of any Lender, in substantially the form of Exhibit A-2 hereto,
evidencing the indebtedness of Kraft Foods Global to such Lender resulting from
a Competitive Bid Advance made by such Lender to Kraft Foods Global.

“Competitive Bid Reduction” has the meaning specified in Section 2.01.

“Condemnation” means any taking by a governmental authority of property or
assets, or any part thereof or interest therein, of Kraft Foods Global or any of
its Major Domestic Subsidiaries for public or quasi-public use under the power
of eminent domain, by reason of any public improvement or condemnation or in any
other manner.

“Consolidated Tangible Assets” means the total assets appearing on a
consolidated balance sheet of Kraft Foods Global and its Subsidiaries, less
goodwill and other intangible assets and the minority interests of other Persons
in such Subsidiaries, all as determined in accordance with GAAP.

“Convert,” “Conversion” and “Converted” each refers to a conversion of Pro Rata
Advances of one Type into Pro Rata Advances of the other Type pursuant to
Section 2.06, 2.08 or 2.13.

“Debt” means (i) indebtedness for borrowed money or for the deferred purchase
price of property or services, whether or not evidenced by bonds, debentures,
notes or similar instruments, (ii) obligations as lessee under leases that, in
accordance with accounting principles generally accepted in the United States,
are recorded as capital leases, and (iii) obligations under direct or indirect
guaranties in respect of, and obligations (contingent or otherwise) to purchase
or otherwise acquire, or otherwise to assure a creditor against loss in respect
of, indebtedness or obligations of any other Person of the kinds referred to in
clause (i) or (ii) above.

“Debt Issuance” means the issuance or incurrence by Kraft Foods Global or any of
its wholly owned Subsidiaries of any Debt for borrowed money (other than any
equity-linked securities that are accorded any level of equity treatment by
Standard & Poor’s or Moody’s) in each case in excess of $100,000,000 per
issuance or incurrence or related series of issuances or incurrences as part of
the same transaction (and in the case of any such issuance or incurrence
comprising a revolving credit facility, only to the extent any such related
series of incurrences or issuances as part of the same transaction results in
outstanding Debt under such revolving credit facility in excess of
$100,000,000), other than (a) Debt incurred under the Kraft Foods Global
Revolving Credit Agreement in an aggregate principal amount not to exceed
$3,000,000,000 at any time outstanding, (b) Debt incurred under credit
facilities of Kraft Foods Global and its Subsidiaries in effect prior to the
Effective Date, or any extension or refinancing or replacement facilities in
respect thereof, without giving effect to any increases in the aggregate
principal amount thereof as of such date, (c) Debt issued or incurred under
commercial paper programs of Kraft Foods Global or any of its Subsidiaries,
(d) intercompany Debt owed to Kraft Foods Global or any of its Subsidiaries (or,
in the case of any issuance prior to consummation of the Spin-Off, Kraft Foods)
and (e) Debt incurred under this Agreement and/ or the Notes in an aggregate
amount not to exceed the aggregate Commitments as of the Effective Date.

 

-5-



--------------------------------------------------------------------------------

“Default” means any event specified in Section 6.01 that would constitute an
Event of Default but for the requirement that notice be given or time elapse or
both.

“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund any portion of its Advances
within three Business Days of the date required to be funded by it hereunder,
(b) notified Kraft Foods Global, the Administrative Agent or any Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or
generally under other agreements in which it commits to extend credit,
(c) failed, within three Business Days after written request by the
Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Advances,
(d) otherwise failed to pay over to the Administrative Agent or any other Lender
any other amount required to be paid by it hereunder within three Business Days
of the date when due, or (e) become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has a
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment, in the case
of clauses (a) through (d) unless the subject of a good faith dispute and such
Lender has notified the Administrative Agent in writing of such; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any ownership interest in such Lender or a parent company thereof
or the exercise of control over a Lender or parent company thereof by a
Governmental Authority or instrumentality thereof.

“Dollars” and the “$” sign each means lawful currency of the United States of
America.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on
Schedule II hereto or in the Assignment and Acceptance pursuant to which it
became a Lender, or such other office of such Lender as such Lender may from
time to time specify to Kraft Foods Global and the Administrative Agent.

“Effective Date” has the meaning specified in Section 3.01.

“Eligible Assignee” means (i) a commercial bank organized under the laws of the
United States, or any State thereof, and having total assets in excess of
$5,000,000,000; (ii) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development (or any successor) (“OECD”), or a political subdivision of any such
country, and having total assets in excess of $5,000,000,000, provided that such
bank is acting through a branch or agency located in the country in which it is
organized or another country which is also a member of the OECD or the Cayman
Islands; (iii) the central bank of any country which is a member of the OECD;
(iv) a commercial finance company or finance Subsidiary of a corporation
organized under the laws of the United States, or any State thereof, and having
total assets in excess of $3,000,000,000; (v) an insurance company

 

-6-



--------------------------------------------------------------------------------

organized under the laws of the United States, or any State thereof, and having
total assets in excess of $5,000,000,000; (vi) any Lender; (vii) an affiliate of
any Lender; and (viii) any other bank, commercial finance company, insurance
company or other Person approved in writing by Kraft Foods Global (such approval
not to be unreasonably withheld, delayed or conditioned), which approval shall
be notified to the Administrative Agent; provided, that no Defaulting Lender
shall be permitted to be an Eligible Assignee.

“Equity Capital Markets Transaction” means the issuance or sale in a registered
public offering, Rule 144A/Regulation S transaction or private placement of
capital stock, or any equity-linked securities that are accorded any level of
equity treatment by Standard & Poor’s or Moody’s, of Kraft Foods Global (or,
prior to consummation of the Spin-Off, Kraft Foods), other than issuances (a) in
connection with consummation of the Spin-Off, (b) pursuant to employee benefit
plans of Kraft Foods Global (or, prior to consummation of the Spin-Off, Kraft
Foods) and (c) to Kraft Foods Global or any of its Subsidiaries (or, prior to
consummation of the Spin-Off, Kraft Foods).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of Kraft Foods Global’s controlled group, or under common control with
Kraft Foods Global, within the meaning of Section 414 of the Internal Revenue
Code.

“ERISA Event” means (a) (i) the occurrence with respect to a Plan of a
reportable event, within the meaning of Section 4043 of ERISA, unless the 30-day
notice requirement with respect thereto has been waived by the Pension Benefit
Guaranty Corporation (or any successor) (“PBGC”), or (ii) the requirements of
subsection (1) of Section 4043(b) of ERISA (without regard to subsection (2) of
such section) are met with respect to a contributing sponsor, as defined in
Section 4001(a)(13) of ERISA, of a Plan, and an event described in paragraph
(9), (10), (11), (12) or (13) of Section 4043(c) of ERISA is reasonably expected
to occur with respect to such Plan within the following 30 days; (b) the
application for a minimum funding waiver with respect to a Plan; (c) the
provision by the administrator of any Plan of a notice of intent to terminate
such Plan, pursuant to Section 4041(a)(2) of ERISA (including any such notice
with respect to a plan amendment referred to in Section 4041(e) of ERISA);
(d) the cessation of operations at a facility of Kraft Foods Global or any of
its ERISA Affiliates in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by Kraft Foods Global or any of its ERISA Affiliates from a
Multiple Employer Plan during a plan year for which it was a substantial
employer, as defined in Section 4001(a)(2) of ERISA; (f) the conditions set
forth in Section 303(k)(1)(A) and (B) of ERISA to the creation of a lien upon
property or rights to property of Kraft Foods Global or any of its ERISA
Affiliates for failure to make a required payment to a Plan are satisfied; or
(g) the termination of a Plan by the PBGC pursuant to Section 4042 of ERISA, or
the occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, a Plan.

 

-7-



--------------------------------------------------------------------------------

“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurocurrency Lending Office” opposite its name on
Schedule II hereto or in the Assignment and Acceptance pursuant to which it
became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to Kraft Foods Global and the Administrative Agent.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board, as in effect from time to time.

“Eurocurrency Rate Reserve Percentage” for any Interest Period, for all LIBO
Rate Advances or Floating Rate Bid Advances comprising part of the same
Borrowing owing to a Lender which is a member of the Federal Reserve System,
means the reserve percentage applicable for such Lender two Business Days before
the first day of such Interest Period under regulations issued from time to time
by the Board for determining the maximum reserve requirement (including, without
limitation, any emergency, supplemental or other marginal reserve requirement)
for a member bank of the Federal Reserve System in New York City with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities (or
with respect to any other category of liabilities that includes deposits by
reference to which the interest rate on LIBO Rate Advances or Floating Rate Bid
Advances is determined) having a term equal to such Interest Period.

“Event of Default” has the meaning specified in Section 6.01.

“Exempted Asset Sale” means an Asset Sale (a) comprising a sale, transfer or
other disposition of properties or assets by Kraft Foods Global or any of its
Subsidiaries to Kraft Foods Global or any of its Subsidiaries, (b) comprising a
sale, transfer or other disposition of inventory, plant, equipment or other
property (including cash and cash equivalents) in the ordinary course of
business, (c) comprising a transfer of properties or assets by Kraft Foods
Global or any of its Major Domestic Subsidiaries in which the consideration
received by the transferor consists of properties or assets (other than cash or
credit) of substantially equivalent or greater fair market value (as determined
in good faith by Kraft Foods Global) that will be used in a line of business
similar to the business of Kraft Foods Global or any of such Major Domestic
Subsidiaries or reasonably related, ancillary or complementary thereto,
(d) comprising a sale, transfer or other disposition of properties or assets by
Kraft Foods Global or any of its Subsidiaries to Kraft Foods or any of its
Subsidiaries, in each case to the extent necessary to consummate the Spin-Off,
or (e) the Net Cash Proceeds of which do not exceed $50,000,000 per Asset Sale
or related series of Asset Sales.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code as enacted
as of the date hereof (without regard to the delayed effective date) or any
amended or successor version that is substantively comparable and, in each case,
regulations promulgated thereunder or official interpretations thereof.

“Federal Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as amended
from time to time.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as

 

-8-



--------------------------------------------------------------------------------

published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

“Fee Letter” means the fee letter, dated as of the date hereof, among Kraft
Foods Global and the Administrative Agent.

“Fixed Rate Bid Advance” means a Competitive Bid Advance bearing interest based
on a fixed rate per annum as specified in the relevant Notice of Competitive Bid
Borrowing.

“Floating Rate Bid Advance” means a Competitive Bid Advance bearing interest at
a rate of interest quoted as a margin over the LIBO Rate as specified in the
relevant Notice of Competitive Bid Borrowing.

“GAAP” has the meaning specified in Section 1.03.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Guaranty” has the meaning specified in Section 8.01.

“Home Jurisdiction U.S. Withholding Taxes” means withholding for United States
federal income taxes and United States federal back-up withholding taxes.

“Interest Period” means, for each LIBO Rate Advance comprising part of the same
Pro Rata Borrowing and each Floating Rate Bid Advance comprising part of the
same Competitive Bid Borrowing, the period commencing on the date of such LIBO
Rate Advance or Floating Rate Bid Advance or the date of Conversion of any Base
Rate Advance into such LIBO Rate Advance and ending on the last day of the
period selected by Kraft Foods Global requesting such Borrowing pursuant to the
provisions below. The duration of each such Interest Period shall be one (or
less than one month if available to all Lenders), two, three or six months, as
Kraft Foods Global may select upon notice received by the Administrative Agent
not later than 11:00 a.m. (New York City time) on the third Business Day prior
to the first day of such Interest Period; provided, however, that:

(a) Kraft Foods Global may not select any Interest Period that ends after the
Termination Date;

(b) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the immediately preceding Business Day; and

 

-9-



--------------------------------------------------------------------------------

(c) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and the rulings issued thereunder.

“Joint Bookrunners” means Barclays Capital, Citigroup Global Markets Inc.,
J.P. Morgan Securities LLC and RBS Securities Inc.

“Joint Lead Arrangers” means Barclays Capital, Citigroup Global Markets Inc.,
J.P. Morgan Securities LLC and RBS Securities Inc.

“Kraft Foods Global Revolving Credit Agreement” means a multi-year revolving
credit facility to be entered into by Kraft Foods Global.

“Kraft Foods Revolving Credit Agreement” means Kraft Foods’ existing
U.S.$4,500,000,000 4-Year Revolving Credit Agreement dated as of April 1, 2011,
as amended, restated, supplemented or otherwise modified in accordance with its
terms.

“Lenders” means the Initial Lenders and their respective successors and
permitted assignees.

“LIBO Rate” means, with respect to any LIBO Rate Advance or Floating Rate Bid
Advance for any Interest Period, an interest rate per annum equal to either:

(a) the offered rate per annum at which deposits in Dollars appear on Reuters
Screen LIBOR01 (or any successor page) as of 11:00 a.m. (London time) two
Business Days before the first day of such Interest Period, or

(b) if the LIBO Rate does not appear on Reuters Screen LIBOR01 (or any successor
page), then the LIBO Rate will be determined by taking the average (rounded
upward to the nearest whole multiple of 1/16 of 1% per annum, if such average is
not such a multiple) of the rates per annum at which deposits in Dollars are
offered by the principal office of each of the Reference Banks in London,
England to prime banks in the London interbank market at 11:00 a.m. (London
time) two Business Days before the first day of such Interest Period for an
amount substantially equal to the amount that would be the Reference Banks’
respective ratable shares of such Borrowing outstanding during such Interest
Period and for a period equal to such Interest Period, as determined by the
Administrative Agent, subject, however, to the provisions of Section 2.08.

“LIBO Rate Advance” means a Pro Rata Advance that bears interest as provided in
Section 2.04(a)(ii).

“Lien” has the meaning specified in Section 5.03(a).

 

-10-



--------------------------------------------------------------------------------

“Major Domestic Subsidiary” means any Major Subsidiary of Kraft Foods Global
that is incorporated or organized under the laws of the United States of
America, any State thereof or the District of Columbia.

“Major Subsidiary” means any Subsidiary of Kraft Foods Global (a) more than 50%
of the voting securities of which is owned directly or indirectly by Kraft Foods
Global, (b) which is organized and existing under, or has its principal place of
business in, the United States or any political subdivision thereof, Canada or
any political subdivision thereof, any country which is a member of the European
Union on the date hereof or any political subdivision thereof, or Switzerland,
Norway or Australia or any of their respective political subdivisions, and
(c) which has at any time total assets (after intercompany eliminations)
exceeding $1,000,000,000.

“Margin Stock” means margin stock, as defined in Regulation U.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which Kraft Foods Global or any ERISA Affiliate
is making or accruing an obligation to make contributions, or has within any of
the preceding five plan years made or accrued an obligation to make
contributions, such plan being maintained pursuant to one or more collective
bargaining agreements.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of Kraft
Foods Global or any ERISA Affiliate and at least one Person other than Kraft
Foods Global and the ERISA Affiliates or (b) was so maintained and in respect of
which Kraft Foods Global or any ERISA Affiliate could have liability under
Section 4064 or 4069 of ERISA in the event such plan has been or were to be
terminated.

“Net Cash Proceeds” means:

(a) with respect to any Asset Sale, Casualty or Condemnation (i) the gross
amount of all cash proceeds actually received by Kraft Foods Global or one or
more of its Major Domestic Subsidiaries in respect of such Asset Sale, Casualty
or Condemnation (including any cash proceeds received as proceeds of any
non-cash proceeds of any Asset Sale, Casualty or Condemnation as and when
received), less (ii) the sum of (A) the amount, if any, of all taxes (other than
income taxes) and all income taxes (as estimated in good faith by a senior
financial or senior accounting officer of Kraft Foods Global giving effect to
the overall tax position of Kraft Foods Global and its Subsidiaries), and
customary fees, brokerage fees, commissions, costs and other expenses (other
than those payable to Kraft Foods Global or one or more of its Major Domestic
Subsidiaries) that are incurred in connection with such Asset Sale, Casualty or
Condemnation and are payable by Kraft Foods Global or one or more of its Major
Domestic Subsidiaries, but only to the extent not already deducted in arriving
at the amount referred to in clause (i) above, (B) appropriate amounts that must
be reserved in accordance with GAAP for any liabilities associated with such
Asset Sale, Casualty or Condemnation, (C) if applicable, the principal amount,
prepayment premium or penalty, if any, and accrued but unpaid interest on any

 

-11-



--------------------------------------------------------------------------------

Debt secured by a Lien permitted under this Agreement that has been repaid or
refinanced in accordance with its terms with the proceeds of such Asset Sale,
Casualty or Condemnation, and (D) any payments to be made by Kraft Foods Global
or one or more of its Major Domestic Subsidiaries as agreed between Kraft Foods
Global or such Major Domestic Subsidiaries, as applicable, and the purchaser of
any assets subject to such Asset Sale, Casualty or Condemnation in connection
therewith; and

(b) with respect to any Equity Capital Markets Transaction or Debt Issuance, the
gross amount of cash proceeds paid to or received by Kraft Foods Global (or,
prior to consummation of the Spin-Off, Kraft Foods) in respect of such Equity
Capital Markets Transaction or by Kraft Foods Global or one or more of its
wholly owned Subsidiaries in respect of such Debt Issuance, as the case may be
(including cash proceeds as and when subsequently received at any time in
respect of such Equity Capital Markets Transaction or Debt Issuance from
non-cash consideration initially received or otherwise), net of underwriting
discounts and commissions or placement fees, investment banking fees, legal
fees, consulting fees, accounting fees and other customary fees and expenses
directly incurred by the applicable recipient in connection therewith (other
than those payable to Kraft Foods or Kraft Foods Global or one or more of its
wholly owned Subsidiaries).

“Non-U.S. Lender” means, with respect to Kraft Foods Global, any Lender that is
not a “United States person” within the meaning of Section 7701(a)(30) of the
Internal Revenue Code.

“North American Grocery Business” means any group of businesses that primarily
consists of Kraft Foods’ current U.S. Beverages, Cheese, Convenient Meals and
Grocery segments, grocery-related categories in Kraft Foods’ Canada & N.A.
Foodservice segment as well as the Planters and Corn Nuts brands and businesses.

“Note” means a Pro Rata Note or a Competitive Bid Note.

“Notice of Competitive Bid Borrowing” has the meaning specified in
Section 2.07(b).

“Notice of Pro Rata Borrowing” has the meaning specified in Section 2.02(a).

“Obligations” has the meaning specified in Section 8.01.

“Other Taxes” has the meaning specified in Section 2.15(b).

“Participant Register” has the meaning specified in Section 9.07(e).

“Patriot Act” has the meaning specified in Section 9.13.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

 

-12-



--------------------------------------------------------------------------------

“Prepayment Threshold Amount” means $7,000,000,000.

“Pro Rata Advance” means an advance by a Lender to Kraft Foods Global as part of
a Pro Rata Borrowing and refers to a Base Rate Advance or a LIBO Rate Advance
(each of which shall be a “Type” of Pro Rata Advance).

“Pro Rata Borrowing” means a borrowing consisting of simultaneous Pro Rata
Advances of the same Type made by each of the Lenders pursuant to Section 2.01.

“Pro Rata Note” means a promissory note of Kraft Foods Global payable to the
order of any Lender, delivered pursuant to a request made under Section 2.17 in
substantially the form of Exhibit A-1 hereto, evidencing the aggregate
indebtedness of Kraft Foods Global to such Lender resulting from the Pro Rata
Advances made by such Lender to Kraft Foods Global.

“Reference Banks” means the Joint Bookrunners.

“Register” has the meaning specified in Section 9.07(d).

“Regulation A” means Regulation A of the Board, as in effect from time to time.

“Regulation U” means Regulation U of the Board, as in effect from time to time.

“Required Lenders” means at any time Lenders having Pro Rata Advances
representing more than 50% of the aggregate outstanding Pro Rata Advances at
such time, or, if no Pro Rata Advances are then outstanding, Lenders having
Commitments representing more than 50% of the aggregate Commitments at such
time.

“Required Prepayment Amount” has the meaning specified in Section 2.10(b).

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of Kraft
Foods Global or any ERISA Affiliate and no Person other than Kraft Foods Global
and the ERISA Affiliates or (b) was so maintained and in respect of which Kraft
Foods Global or any ERISA Affiliate could have liability under Section 4069 of
ERISA in the event such plan has been or were to be terminated.

“Spin-Off” means a transaction or series of related transactions, substantially
consistent in all material respects with the descriptions thereof in any public
disclosures made by Kraft Foods on or prior to the date hereof, pursuant to
which Kraft Foods shall separate substantially all of its North American Grocery
Business and the remainder of its businesses into two separate public companies,
with Kraft Foods Global holding substantially all of the North American Grocery
Business and becoming a public company following the spin-off of Kraft Foods
Global to the shareholders of Kraft Foods.

“Standard & Poor’s” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.

 

-13-



--------------------------------------------------------------------------------

“Subsidiary” of any Person means any Person of which (or in which) more than 50%
of the outstanding capital stock having voting power to elect a majority of the
Board of Directors of such Person (irrespective of whether at the time capital
stock of any other class or classes of such corporation shall or might have
voting power upon the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person, by such Person and one or more of
its other Subsidiaries or by one or more of such Person’s other Subsidiaries.

“Taxes” has the meaning specified in Section 2.15(a).

“Termination Date” means the earlier of March 7, 2013 and the date of
termination in whole of the Commitments pursuant to Section 2.10 or 6.02.

“Unapplied Amount” means an amount equal to the sum of (a) the aggregate Net
Cash Proceeds received by Kraft Foods Global and its wholly owned Subsidiaries
from Debt Issuances after the Effective Date, (b) the aggregate principal amount
of debt securities issued by Kraft Foods Global after the Effective Date but
prior to consummation of the Spin-Off in exchange for existing Debt of Kraft
Foods or any of its Subsidiaries and (c) the aggregate Net Cash Proceeds
received by Kraft Foods Global (and, prior to consummation of the Spin-Off,
Kraft Foods) from Equity Capital Markets Transactions after the Effective Date,
in each case to the extent such Net Cash Proceeds (or, in the case of clause
(b), an amount equal to the principal amount of such debt securities) have not
been applied to prepay Pro Rata Advances in accordance with Section 2.11(b).

“Unused Line Fee” has the meaning specified in Section 2.09(a).

SECTION 1.02 Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding.”

SECTION 1.03 Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with accounting principles generally
accepted in the United States of America (subject to the exceptions set forth in
this Section 1.03, “GAAP”), except that if there has been a material change in
an accounting principle affecting the definition of an accounting term as
compared to that applied in the preparation of the financial statements of Kraft
Foods as of and for the year ended December 31, 2011, then such new accounting
principle shall not be used in the determination of the amount associated with
that accounting term. A material change in an accounting principle is one that,
in the year of its adoption, changes the amount associated with the relevant
accounting term for any quarter in such year by more than 10%.

 

-14-



--------------------------------------------------------------------------------

ARTICLE II

Amounts and Terms of the Advances

SECTION 2.01 The Pro Rata Advances.

(a) Obligation To Make Pro Rata Advances. Each Lender severally agrees, on the
terms and conditions hereinafter set forth, to make Pro Rata Advances to Kraft
Foods Global in Dollars from time to time on any Business Day during the period
from the Effective Date until the Termination Date in an aggregate amount not to
exceed at any time outstanding such Lender’s Commitment; provided, however, that
the aggregate amount of the Commitments of the Lenders shall be deemed used from
time to time to the extent of the aggregate amount of the Competitive Bid
Advances then outstanding and such deemed use of the aggregate amount of the
Commitments shall be allocated among the Lenders ratably according to their
respective Commitments (such deemed use of the aggregate amount of the
Commitments being a “Competitive Bid Reduction”).

(b) Amount of Pro Rata Borrowings. Each Pro Rata Borrowing shall be in an
aggregate amount of no less than $50,000,000 or an integral multiple of
$1,000,000 in excess thereof.

(c) Type of Pro Rata Advances. Each Pro Rata Borrowing shall consist of Pro Rata
Advances of the same Type made on the same day by the Lenders ratably according
to their respective Commitments. Within the limits of each Lender’s Commitment
and subject to this Section 2.01, Kraft Foods Global may borrow under this
Section 2.01, prepay pursuant to Section 2.11 or repay pursuant to Section 2.03
and reborrow under this Section 2.01.

SECTION 2.02 Making the Pro Rata Advances.

(a) Notice of Pro Rata Borrowing. Each Pro Rata Borrowing shall be made on
notice, given not later than (x) 11:00 a.m. (New York City time) on the third
Business Day prior to the date of the proposed Pro Rata Borrowing in the case of
a Pro Rata Borrowing consisting of LIBO Rate Advances, or (y) 9:00 a.m. (New
York City time) on the Business Day of the proposed Pro Rata Borrowing in the
case of a Pro Rata Borrowing consisting of Base Rate Advances, by Kraft Foods
Global to the Administrative Agent, which shall give to each Lender prompt
notice thereof by telecopier. Each such notice of a Pro Rata Borrowing (a
“Notice of Pro Rata Borrowing”) shall be by telephone, confirmed immediately in
writing, by registered mail, email or telecopier in substantially the form of
Exhibit B-1 hereto, specifying therein the requested:

(i) date of such Pro Rata Borrowing,

(ii) Type of Advances comprising such Pro Rata Borrowing,

(iii) aggregate amount of such Pro Rata Borrowing, and

 

-15-



--------------------------------------------------------------------------------

(iv) in the case of a Pro Rata Borrowing consisting of LIBO Rate Advances, the
initial Interest Period for each such Pro Rata Advance. Notwithstanding anything
herein to the contrary, Kraft Foods Global may not select LIBO Rate Advances for
any Pro Rata Borrowing if the obligation of the Lenders to make LIBO Rate
Advances shall then be suspended pursuant to Section 2.06(b), 2.08(c) or 2.13.

(b) Funding Pro Rata Advances. Each Lender shall, before 11:00 a.m. (New York
City time) on the date of such Pro Rata Borrowing, make available for the
account of its Applicable Lending Office to the Administrative Agent at the
Administrative Agent Account, in same day funds, such Lender’s ratable portion
of such Pro Rata Borrowing. Promptly after receipt of such funds by the
Administrative Agent, and upon fulfillment of the applicable conditions set
forth in Article III, the Administrative Agent will make such funds available to
the Kraft Foods Global at the address of the Administrative Agent referred to in
Section 9.02.

(c) Irrevocable Notice. Each Notice of Pro Rata Borrowing of Kraft Foods Global
shall be irrevocable and binding on Kraft Foods Global. In the case of any Pro
Rata Borrowing that the related Notice of Pro Rata Borrowing specifies is to be
comprised of LIBO Rate Advances, Kraft Foods Global shall indemnify each Lender
against any loss, cost or expense incurred by such Lender as a result of any
failure to fulfill on or before the date specified in such Notice of Pro Rata
Borrowing for such Pro Rata Borrowing the applicable conditions set forth in
Article III, including, without limitation, any loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the Pro
Rata Advance to be made by such Lender as part of such Pro Rata Borrowing when
such Pro Rata Advance, as a result of such failure, is not made on such date.

(d) Lender’s Ratable Portion. Unless the Administrative Agent shall have
received notice from a Lender prior to 11:00 a.m. (New York City time) on the
day of any Pro Rata Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s ratable portion of such Pro Rata Borrowing,
the Administrative Agent may assume that such Lender has made such portion
available to the Administrative Agent on the date of such Pro Rata Borrowing in
accordance with Section 2.02(b) and the Administrative Agent may, in reliance
upon such assumption, make available to Kraft Foods Global on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such ratable portion available to the Administrative Agent, such Lender and
Kraft Foods Global severally agree to repay to the Administrative Agent,
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to Kraft Foods Global
until the date such amount is repaid to the Administrative Agent, at:

(i) in the case of Kraft Foods Global, the higher of (A) the interest rate
applicable at the time to Pro Rata Advances comprising such Pro Rata Borrowing
and (B) the cost of funds incurred by the Administrative Agent, in respect of
such amount, and

(ii) in the case of such Lender, the Federal Funds Effective Rate.

If such Lender shall repay to the Administrative Agent such corresponding
amount, such amount so repaid shall constitute such Lender’s Pro Rata Advance as
part of such Pro Rata Borrowing for purposes of this Agreement.

 

-16-



--------------------------------------------------------------------------------

(e) Independent Lender Obligations. The failure of any Lender to make the Pro
Rata Advance to be made by it as part of any Pro Rata Borrowing shall not
relieve any other Lender of its obligation, if any, hereunder to make its Pro
Rata Advance on the date of such Pro Rata Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Pro Rata Advance to
be made by such other Lender on the date of any Pro Rata Borrowing.

SECTION 2.03 Repayment of Pro Rata Advances. Kraft Foods Global shall repay to
the Administrative Agent for the ratable account of each Lender on the
Termination Date applicable to such Lender the unpaid principal amount of the
Pro Rata Advances of such Lender then outstanding.

SECTION 2.04 Interest on Pro Rata Advances.

(a) Scheduled Interest. Kraft Foods Global shall pay interest on the unpaid
principal amount of each Pro Rata Advance owing by Kraft Foods Global to each
Lender from the date of such Pro Rata Advance until such principal amount shall
be paid in full, at the following rates per annum:

(i) Base Rate Advances. During such periods as such Pro Rata Advance is a Base
Rate Advance, a rate per annum equal at all times to the sum of (1) the Base
Rate in effect from time to time plus (2) the Applicable Interest Rate Margin in
effect from time to time, payable in arrears quarterly on the last Business Day
of each March, June, September and December, and on the date such Base Rate
Advance shall be Converted or paid in full either prior to or on the Termination
Date.

(ii) LIBO Rate Advances. During such periods as such Pro Rata Advance is a LIBO
Rate Advance, a rate per annum equal at all times during each Interest Period
for such Pro Rata Advance to the sum of (x) the LIBO Rate for such Interest
Period for such Pro Rata Advance plus (y) the Applicable Interest Rate Margin in
effect from time to time, payable in arrears on the last day of such Interest
Period and, if such Interest Period has a duration of more than three months, on
each day that occurs during such Interest Period every three months from the
first day of such Interest Period, and on the date such LIBO Rate Advance shall
be Converted or paid in full either prior to or on the Termination Date.

(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default, Kraft Foods Global shall pay interest on the unpaid principal amount
of each Pro Rata Advance owing to each Lender, payable in arrears on the dates
referred to in Section 2.04(a)(i) or Section 2.04(a)(ii), as applicable, at a
rate per annum equal at all times to 1% per annum above the rate per annum
required to be paid on such Pro Rata Advance.

SECTION 2.05 Additional Interest on LIBO Rate Advances. Kraft Foods Global shall
pay to each Lender, so long as such Lender shall be required under regulations
of the Board to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities, additional interest on the
unpaid principal amount of each LIBO Rate Advance of such Lender to Kraft Foods
Global, from the date of such Advance until such principal amount is paid in
full, at an interest rate per annum equal at all times to the remainder

 

-17-



--------------------------------------------------------------------------------

obtained by subtracting (i) the LIBO Rate for the Interest Period for such
Advance from (ii) the rate obtained by dividing such LIBO Rate by a percentage
equal to 100% minus the Eurocurrency Rate Reserve Percentage of such Lender for
such Interest Period, payable on each date on which interest is payable on such
Advance. Such additional interest shall be determined by such Lender and
notified to Kraft Foods Global through the Administrative Agent.

SECTION 2.06 Conversion of Pro Rata Advances.

(a) Conversion upon Absence of Interest Period. If Kraft Foods Global shall fail
to select the duration of any Interest Period for any LIBO Rate Advances in
accordance with the provisions contained in the definition of the term “Interest
Period,” the Administrative Agent will forthwith so notify Kraft Foods Global
and the Lenders and such Advances will automatically, on the last day of the
then existing Interest Period therefor, Convert into Base Rate Advances.

(b) Conversion upon Event of Default. Upon the occurrence and during the
continuance of any Event of Default under Section 6.01(a), the Administrative
Agent or the Required Lenders may elect that (i) each LIBO Rate Advance be, on
the last day of the then existing Interest Period therefor, Converted into Base
Rate Advances and (ii) the obligation of the Lenders to make, or to Convert
Advances into LIBO Rate Advances be suspended.

(c) Voluntary Conversion. Subject to the provisions of Sections 2.06(b), 2.08(c)
and 2.13, Kraft Foods Global may Convert all of its Pro Rata Advances of one
Type constituting the same Pro Rata Borrowing into Advances of the other Type on
any Business Day, upon notice given to the Administrative Agent not later than
11:00 a.m. (New York City time) on the third Business Day prior to the date of
the proposed Conversion; provided, however, that the Conversion of a LIBO Rate
Advance into a Base Rate Advance may be made on, and only on, the last day of an
Interest Period for such LIBO Rate Advance. Each such notice of a Conversion
shall, within the restrictions specified above, specify

(i) the date of such Conversion;

(ii) the Pro Rata Advances to be Converted; and

(iii) if such Conversion is into LIBO Rate Advances, the duration of the
Interest Period for each such Pro Rata Advance.

SECTION 2.07 The Competitive Bid Advances.

(a) Competitive Bid Advances’ Impact on Commitments. Each Lender severally
agrees that Kraft Foods Global may make Competitive Bid Borrowings under this
Section 2.07 from time to time on any Business Day during the period from the
Effective Date until the Termination Date in the manner set forth below;
provided that, following the making of each Competitive Bid Borrowing, the
aggregate amount of the Advances then outstanding shall not exceed the aggregate
amount of the Commitments of the Lenders. As provided in Section 2.01, the
aggregate amount of the Commitments of the Lenders shall be deemed used from
time to time to the extent of the aggregate amount of the Competitive Bid
Advances then outstanding, and such deemed use of the aggregate amount of the
Commitments shall be applied

 

-18-



--------------------------------------------------------------------------------

to the Lenders ratably according to their respective Commitments; provided,
however, that any Lender’s Competitive Bid Advances shall not otherwise reduce
that Lender’s obligation to lend its pro rata share of the remaining available
Commitments.

(b) Notice of Competitive Bid Borrowing. Kraft Foods Global may request a
Competitive Bid Borrowing under this Section 2.07 by delivering to the
Administrative Agent, by email or telecopier, a notice of a Competitive Bid
Borrowing (a “Notice of Competitive Bid Borrowing”), in substantially the form
of Exhibit B-2 hereto, specifying therein the following:

(i) date of such proposed Competitive Bid Borrowing;

(ii) aggregate amount of such proposed Competitive Bid Borrowing;

(iii) interest rate basis and day count convention to be offered by the Lenders;

(iv) in the case of a Competitive Bid Borrowing consisting of Floating Rate Bid
Advances, Interest Period, or in the case of a Competitive Bid Borrowing
consisting of Fixed Rate Bid Advances, maturity date for repayment of each Fixed
Rate Bid Advance to be made as part of such Competitive Bid Borrowing (which
maturity date may not be earlier than the date occurring seven days after the
date of such Competitive Bid Borrowing or later than the earlier of (A) 360 days
after the date of such Competitive Bid Borrowing and (B) the Termination Date);

(v) interest payment date or dates relating thereto; location of Kraft Foods
Global’s account to which funds are to be advanced; and

(vi) other terms (if any) to be applicable to such Competitive Bid Borrowing.

Kraft Foods Global shall deliver a Notice of Competitive Bid Borrowing to the
Administrative Agent not later than 10:00 a.m. (New York City time) (x) at least
two Business Days prior to the date of the proposed Competitive Bid Borrowing,
if Kraft Foods Global shall specify in the Notice of Competitive Bid Borrowing
that the Competitive Bid Borrowing shall be Fixed Rate Bid Advances, or (y) at
least four Business Days prior to the date of the proposed Competitive Bid
Borrowing, if Kraft Foods Global shall specify in the Notice of Competitive Bid
Borrowing that the Competitive Bid Borrowing shall be Floating Rate Bid
Advances. Each Notice of Competitive Bid Borrowing shall be irrevocable and
binding on Kraft Foods Global. The Administrative Agent shall in turn promptly
notify each Lender of each request for a Competitive Bid Borrowing received by
it from Kraft Foods Global by sending such Lender a copy of the related Notice
of Competitive Bid Borrowing.

(c) Discretion as to Competitive Bid Advances. Each Lender may, in its sole
discretion, elect to irrevocably offer to make one or more Competitive Bid
Advances to Kraft Foods Global as part of such proposed Competitive Bid
Borrowing at a rate or rates of interest specified by such Lender in its sole
discretion, by notifying the Administrative Agent (which shall give prompt
notice thereof to Kraft Foods Global), before 9:30 a.m. (New York City time)
(A) on the Business Day prior to the date of such proposed Competitive Bid
Borrowing, in the case of a Competitive Bid Borrowing consisting of Fixed Rate
Bid Advances, and (B) on the third Business Day prior to the date of such
proposed Competitive Bid Borrowing, in the case of

 

-19-



--------------------------------------------------------------------------------

a Competitive Bid Borrowing consisting of Floating Rate Bid Advances; provided
that, if the Administrative Agent in its capacity as a Lender shall, in its sole
discretion, elect to make any such offer, it shall notify Kraft Foods Global of
such offer at least 30 minutes before the time and on the date on which notice
of such election is to be given by any other Lender to the Administrative Agent.
In such notice, the Lender shall specify the following:

(i) the minimum amount and maximum amount of each Competitive Bid Advance which
such Lender would be willing to make as part of such proposed Competitive Bid
Borrowing (which amounts may, subject to the proviso to the first sentence of
Section 2.07(a), exceed such Lender’s Commitment);

(ii) the rate or rates of interest therefor; and

(iii) such Lender’s Applicable Lending Office with respect to such Competitive
Bid Advance.

If any Lender shall elect not to make such an offer, such Lender shall so notify
the Administrative Agent before 9:30 a.m. (New York City time) on the date on
which notice of such election is to be given to the Administrative Agent by the
other Lenders, and such Lender shall not be obligated to, and shall not, make
any Competitive Bid Advance as part of such Competitive Bid Borrowing; provided
further that the failure by any Lender to give such notice shall not cause such
Lender to be obligated to make any Competitive Bid Advance as part of such
proposed Competitive Bid Borrowing.

(d) Selection of Lender Bids. Kraft Foods Global shall, in turn, (A) before
12:00 noon (New York City time) on the Business Day prior to the date of such
proposed Competitive Bid Borrowing, in the case of a Competitive Bid Borrowing
consisting of Fixed Rate Bid Advances and (B) before 12:00 noon (New York City
time) on the third Business Day prior to the date of such proposed Competitive
Bid Borrowing, in the case of a Competitive Bid Borrowing consisting of Floating
Rate Bid Advances, either:

(i) cancel such Competitive Bid Borrowing by giving the Administrative Agent
notice to that effect, or

(ii) accept, in its sole discretion, one or more of the offers made by any
Lender or Lenders pursuant to Section 2.07(c), by giving notice to the
Administrative Agent of the amount of each Competitive Bid Advance (which amount
shall be equal to or greater than the minimum amount, and equal to or less than
the maximum amount, notified to Kraft Foods Global by the Administrative Agent
on behalf of such Lender, for such Competitive Bid Advance pursuant to
Section 2.07(c) to be made by each Lender as part of such Competitive Bid
Borrowing) and reject any remaining offers made by Lenders pursuant to
Section 2.07(c) by giving the Administrative Agent notice to that effect. Kraft
Foods Global shall accept the offers made by any Lender or Lenders to make
Competitive Bid Advances in order of the lowest to the highest rates of interest
offered by such Lenders. If two or more Lenders have offered the same interest
rate, the amount to be borrowed at such interest rate will be allocated among
such Lenders in proportion to the maximum amount that each such Lender offered
at such interest rate.

 

-20-



--------------------------------------------------------------------------------

If Kraft Foods Global notifies the Administrative Agent that such Competitive
Bid Borrowing is canceled pursuant to Section 2.07(d)(i), or if Kraft Foods
Global fails to give timely notice in accordance with Section 2.07(d), the
Administrative Agent shall give prompt notice thereof to the Lenders and such
Competitive Bid Borrowing shall not be made.

(e) Competitive Bid Borrowing. If Kraft Foods Global accepts one or more of the
offers made by any Lender or Lenders pursuant to Section 2.07(d)(ii), the
Administrative Agent shall in turn promptly notify:

(i) each Lender that has made an offer as described in Section 2.07(c), whether
or not any offer or offers made by such Lender pursuant to Section 2.07(c) have
been accepted by Kraft Foods Global;

(ii) each Lender that is to make a Competitive Bid Advance as part of such
Competitive Bid Borrowing, of the date and amount of each Competitive Bid
Advance to be made by such Lender as part of such Competitive Bid Borrowing; and

(iii) each Lender that is to make a Competitive Bid Advance as part of such
Competitive Bid Borrowing, upon receipt, that the Administrative Agent has
received forms of documents appearing to fulfill the applicable conditions set
forth in Article III.

When each Lender that is to make a Competitive Bid Advance as part of such
Competitive Bid Borrowing has received notice pursuant to Section 2.07(e)(iii),
such Lender shall, before 11:00 a.m. (New York City time), on the date of such
Competitive Bid Borrowing specified in the notice received from the
Administrative Agent pursuant to Section 2.07(e)(i), make available for the
account of its Applicable Lending Office to the Administrative Agent, at its
address referred to in Section 9.02, in same day funds, such Lender’s portion of
such Competitive Bid Borrowing. Upon fulfillment of the applicable conditions
set forth in Article III and after receipt by the Administrative Agent of such
funds, the Administrative Agent will make such funds available to Kraft Foods
Global at the location specified by Kraft Foods Global in its Notice of
Competitive Bid Borrowing. Promptly after each Competitive Bid Borrowing, the
Administrative Agent will notify each Lender of the amount of the Competitive
Bid Borrowing, the consequent Competitive Bid Reduction and the dates upon which
such Competitive Bid Reduction commenced and will terminate.

(f) Irrevocable Notice. If Kraft Foods Global notifies the Administrative Agent
that it accepts one or more of the offers made by any Lender or Lenders pursuant
to Section 2.07(c), such notice of acceptance shall be irrevocable and binding
on Kraft Foods Global. Kraft Foods Global shall indemnify each Lender against
any loss, cost or expense incurred by such Lender as a result of any failure to
fulfill on or before the date specified in the related Notice of Competitive Bid
Borrowing for such Competitive Bid Borrowing the applicable conditions set forth
in Article III, including, without limitation, any loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Competitive Bid Advance to be made by such Lender as part of such Competitive
Bid Borrowing when such Competitive Bid Advance, as a result of such failure, is
not made on such date.

 

-21-



--------------------------------------------------------------------------------

(g) Amount of Competitive Bid Borrowings; Competitive Bid Notes. Each
Competitive Bid Borrowing shall be in an aggregate amount of $50,000,000 or an
integral multiple of $1,000,000 in excess thereof and, following the making of
each Competitive Bid Borrowing, the aggregate amount of Advances then
outstanding shall not exceed the aggregate amount of the Commitments of the
Lenders. Within the limits and on the conditions set forth in this Section 2.07,
Kraft Foods Global may from time to time borrow under this Section 2.07, prepay
pursuant to Section 2.11 or repay pursuant to Section 2.07(h), and reborrow
under this Section 2.07; provided that a Competitive Bid Borrowing shall not be
made within two Business Days of the date of any other Competitive Bid
Borrowing. The indebtedness of Kraft Foods Global resulting from each
Competitive Bid Advance made to Kraft Foods Global as part of a Competitive Bid
Borrowing shall be evidenced by a separate Competitive Bid Note of Kraft Foods
Global payable to the order of the Lender making such Competitive Bid Advance.

(h) Repayment of Competitive Bid Advances. On the maturity date of each
Competitive Bid Advance provided in the Competitive Bid Note evidencing such
Competitive Bid Advance, Kraft Foods Global shall repay to the Administrative
Agent for the account of each Lender that has made a Competitive Bid Advance the
then unpaid principal amount of such Competitive Bid Advance. Kraft Foods Global
shall not have any right to prepay any principal amount of any Competitive Bid
Advance unless, and then only on the terms set forth in the Competitive Bid Note
evidencing such Competitive Bid Advance.

(i) Interest on Competitive Bid Advances. Kraft Foods Global shall pay interest
on the unpaid principal amount of each Competitive Bid Advance from the date of
such Competitive Bid Advance to the date the principal amount of such
Competitive Bid Advance is repaid in full, at the rate of interest for such
Competitive Bid Advance and on the interest payment date or dates set forth in
the Competitive Bid Note evidencing such Competitive Bid Advance. Upon the
occurrence and during the continuance of an Event of Default, Kraft Foods Global
shall pay interest on the amount of unpaid principal of each Competitive Bid
Advance owing to a Lender, payable in arrears on the date or dates interest is
payable thereon, at a rate per annum equal at all times to 1% per annum above
the rate per annum required to be paid on such Competitive Bid Advance under the
terms of the Competitive Bid Note evidencing such Competitive Bid Advance unless
otherwise agreed in such Competitive Bid Note.

SECTION 2.08 LIBO Rate Determination.

(a) Methods to Determine LIBO Rate. The Administrative Agent shall determine the
LIBO Rate by using the methods described in the definition of the term “LIBO
Rate,” and shall give prompt notice to Kraft Foods Global and Lenders of each
such LIBO Rate.

(b) Role of Reference Banks. In the event that the LIBO Rate cannot be
determined by the method described in clause (a) of the definition of “LIBO
Rate,” each Reference Bank agrees to furnish to the Administrative Agent timely
information for the purpose of determining the LIBO Rate in accordance with the
method described in clause (b) of the definition thereof. If any one or more of
the Reference Banks shall not furnish such timely information to the
Administrative Agent for the purpose of determining a LIBO Rate, the
Administrative Agent shall determine such interest rate on the basis of timely
information furnished by the remaining Reference Banks. If fewer than two
Reference Banks furnish timely information to the Administrative Agent for
determining the LIBO Rate for any LIBO Rate Advances or Floating Rate Bid
Advances, as the case may be, then:

 

-22-



--------------------------------------------------------------------------------

(i) the Administrative Agent shall forthwith notify Kraft Foods Global and the
Lenders that the interest rate cannot be determined for such LIBO Rate Advance
or Floating Rate Bid Advances, as the case may be;

(ii) with respect to each LIBO Rate Advance, such Advance will, on the last day
of the then existing Interest Period therefor, be prepaid by Kraft Foods Global
or be automatically Converted into a Base Rate Advance; and

(iii) the obligation of the Lenders to make LIBO Rate Advances or Floating Rate
Bid Advances or to Convert Base Rate Advances into LIBO Rate Advances shall be
suspended until the Administrative Agent shall notify Kraft Foods Global and the
Lenders that the circumstances causing such suspension no longer exist.

The Administrative Agent shall give prompt notice to Kraft Foods Global and the
Lenders of the applicable interest rate determined by the Administrative Agent
for purposes of Section 2.04(a)(i) or (ii) and the rate, if any, furnished by
each Reference Bank for the purpose of determining the interest rate under
Section 2.04(a)(ii) or the applicable LIBO Rate.

(c) Inadequate LIBO Rate. If, with respect to any LIBO Rate Advances, the
Required Lenders notify the Administrative Agent that (i) they are unable to
obtain matching deposits in the London interbank market at or about 11:00 a.m.
(London time) on the second Business Day before the making of a Borrowing in
sufficient amounts to fund their respective LIBO Rate Advances as a part of such
Borrowing during the Interest Period therefor or (ii) the LIBO Rate for any
Interest Period for such Advances will not adequately reflect the cost to such
Required Lenders of making, funding or maintaining their respective LIBO Rate
Advances for such Interest Period, the Administrative Agent shall forthwith so
notify Kraft Foods Global and the Lenders, whereupon (A) Kraft Foods Global
will, on the last day of the then existing Interest Period therefor, either
(x) prepay such Advances or (y) Convert such Advances into Base Rate Advances
and (B) the obligation of the Lenders to make, or to Convert Base Rate Advances
into, LIBO Rate Advances shall be suspended until the Administrative Agent shall
notify Kraft Foods Global and the Lenders that the circumstances causing such
suspension no longer exist. In the case of clause (ii) above, each such Lender
shall certify its cost of funds for each Interest Period to the Administrative
Agent and Kraft Foods Global as soon as practicable but in any event not later
than 10 Business Days after the last day of such Interest Period.

SECTION 2.09 Fees.

(a) Unused Line Fee. Kraft Foods Global agrees to pay to the Administrative
Agent for the account of each Lender an unused line fee (the “Unused Line Fee”)
on the aggregate amount of such Lender’s undrawn Commitment (without giving
effect to any Competitive Bid Reduction) from the date hereof in the case of
each Initial Lender and from the effective date specified in the Assignment and
Acceptance pursuant to which it became a Lender in the case of each other Lender
until the Termination Date at the Applicable Unused Line Fee Rate, in each case
payable on the last Business Day of each March, June, September and December
until the Termination Date and on the Termination Date.

 

-23-



--------------------------------------------------------------------------------

(b) Other Fees. Kraft Foods Global shall pay to the Administrative Agent for its
own account or for the accounts of the Joint Lead Arrangers or Lenders, as
applicable, such fees, and at such times, as shall have been separately agreed
between Kraft Foods Global and the Administrative Agent or the Joint Lead
Arrangers.

SECTION 2.10 Optional and Mandatory Termination or Reduction of Commitments.

(a) Optional Termination or Reduction of Commitments. Kraft Foods Global shall
have the right, upon at least three Business Days’ notice to the Administrative
Agent, to terminate in whole or reduce ratably in part the unused portions of
the respective Commitments of the Lenders; provided that each partial reduction
shall be in the aggregate amount of no less than $50,000,000 or the remaining
balance if less than $50,000,000; and provided further that the aggregate amount
of the Commitments of the Lenders shall not be reduced to an amount that is less
than the aggregate principal amount of the Competitive Bid Advances then
outstanding.

(b) Mandatory Termination or Reduction of Commitments. If (i) Kraft Foods Global
or any of its wholly owned Subsidiaries receives Net Cash Proceeds from any Debt
Issuance, (ii) prior to consummation of the Spin-Off, Kraft Foods Global issues
debt securities in exchange for existing Debt of Kraft Foods or any of its
Subsidiaries, (iii) Kraft Foods Global (or, prior to consummation of the
Spin-Off, Kraft Foods) receives Net Cash Proceeds from any Equity Capital
Markets Transaction or (iv) Kraft Foods Global or any of its Major Domestic
Subsidiaries receives Net Cash Proceeds from any Asset Sale, Casualty or
Condemnation, in each case that would be required to be applied to prepay Pro
Rata Advances pursuant to Section 2.11(b) (the amount of such Net Cash Proceeds
(or, in the case of clause (ii), the amount equal to the aggregate principal
amount of such debt securities) required to be so applied being called the
“Required Prepayment Amount”), Kraft Foods Global shall by notice to the
Administrative Agent reduce, on a pro rata basis, the unused Commitments of the
Lenders by an aggregate amount equal to such Required Prepayment Amount.

SECTION 2.11 Optional and Mandatory Prepayments of Pro Rata Advances.

(a) Optional Prepayments. Kraft Foods Global may, in the case of any LIBO Rate
Advance, upon at least three Business Days’ notice to the Administrative Agent
or, in the case of any Base Rate Advance, upon notice given to the
Administrative Agent not later than 9:00 a.m. (New York City time) on the date
of the proposed prepayment, in each case stating the proposed date and aggregate
principal amount of the prepayment, and if such notice is given Kraft Foods
Global shall, prepay the outstanding principal amount of the Pro Rata Advances
comprising part of the same Pro Rata Borrowing in whole or ratably in part,
together with accrued interest to the date of such prepayment on the principal
amount prepaid; provided, however, that (x) each partial prepayment shall be in
an aggregate principal amount of no less than $50,000,000 or the remaining
balance if less than $50,000,000 and (y) in the event of any such prepayment of
a LIBO Rate Advance, Kraft Foods Global shall be obligated to reimburse the
Lenders in respect thereof pursuant to Section 9.04(b).

(b) Mandatory Prepayment Events. Within five Business Days after:

 

-24-



--------------------------------------------------------------------------------

(i) the receipt by Kraft Foods Global or any of its wholly owned Subsidiaries of
Net Cash Proceeds from any Debt Issuance, Kraft Foods Global shall permanently
prepay the Pro Rata Advances in an aggregate amount equal to 100% of such Net
Cash Proceeds; provided that, at the election of Kraft Foods Global, no
prepayment of the Pro Rata Advances shall be required pursuant to this clause
(i) until the Unapplied Amount exceeds the Prepayment Threshold Amount and then
only to the extent of such excess; or

(ii) the issuance, prior to consummation of the Spin-Off, by Kraft Foods Global
or any of its Subsidiaries of debt securities in exchange for existing Debt of
Kraft Foods or any of its Subsidiaries, Kraft Foods Global shall permanently
prepay the Pro Rata Advances in an aggregate amount equal to 100% of the
aggregate principal amount of such debt securities issued by Kraft Foods Global
or any of its Subsidiaries; provided that, at the election of Kraft Foods
Global, no prepayment of the Pro Rata Advances shall be required pursuant to
this clause (ii) until the Unapplied Amount exceeds the Prepayment Threshold
Amount and then only to the extent of such excess; or

(iii) the receipt by Kraft Foods Global (or, prior to consummation of the
Spin-Off, Kraft Foods) of Net Cash Proceeds from any Equity Capital Markets
Transaction, Kraft Foods Global shall permanently prepay the Pro Rata Advances
in an aggregate amount equal to 100% of such Net Cash Proceeds; provided that,
at the election of Kraft Foods Global, no prepayment of the Pro Rata Advances
shall be required pursuant to this clause (iii) until the Unapplied Amount
exceeds the Prepayment Threshold Amount and then only to the extent of such
excess; or

(iv) the receipt by Kraft Foods Global or any of its Major Domestic Subsidiaries
of Net Cash Proceeds from any Asset Sale (other than (A) Net Cash Proceeds of
any Exempted Asset Sale and (B) up to $1,000,000,000 in the aggregate of Net
Cash Proceeds from other Asset Sales), Casualty or Condemnation, Kraft Foods
Global shall permanently prepay the Pro Rata Advances in an aggregate amount
equal to 100% of such Net Cash Proceeds, provided that, so long as no Default
shall have occurred and be continuing, in lieu of such prepayment, Kraft Foods
Global or such Major Domestic Subsidiary may reinvest all or any portion of such
Net Cash Proceeds from any Asset Sale, Casualty or Condemnation in long-term
assets useful to the business of Kraft Foods Global or any of its Subsidiaries,
provided that such reinvestment is consummated within 12 months of the date of
receipt of such Net Cash Proceeds,

and each prepayment of outstanding Pro Rata Advances pursuant to this
Section 2.11(b) shall be without penalty or premium (other than any obligation
to reimburse the Lenders pursuant to Section 9.04(b)). Kraft Foods Global may
determine to which Borrowing or Borrowings each prepayment of outstanding Pro
Rata Advances pursuant to this Section 2.11(b) shall be allocated, provided that
any such allocated prepayment shall be applied on a pro rata basis among the
Lenders having made any of such Pro Rata Advances.

(c) Mandatory Prepayment if Advances Exceed Commitments. In the event and on
each occasion that the aggregate principal amount of outstanding Advances
exceeds the aggregate amount of the Commitments, Kraft Foods Global shall prepay
Advances in an aggregate amount equal to such excess. Each prepayment of
outstanding Advances pursuant to

 

-25-



--------------------------------------------------------------------------------

this Section 2.11(c) shall be without penalty or premium (other than any
obligation to reimburse the Lenders pursuant to Section 9.04(b)). Kraft Foods
Global may determine to which Borrowing or Borrowings each prepayment of
outstanding Advances pursuant to this Section 2.11(c) shall be allocated,
provided that any such prepayment allocated to Pro Rata Advances shall be
applied on a pro rata basis among the Lenders having made any of such Pro Rata
Advances.

SECTION 2.12 Increased Costs.

(a) Costs from Change in Law or Authorities. If, due to either (i) the
introduction of or any change (other than any change by way of imposition or
increase of reserve requirements to the extent such change is included in the
Eurocurrency Rate Reserve Percentage) in or in the interpretation, application
or administration of any law or regulation or (ii) the compliance with any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law), there shall be any increase in the
cost to any Lender of agreeing to make or making, funding or maintaining LIBO
Rate Advances or Floating Rate Bid Advances (excluding for purposes of this
Section 2.12 any such increased costs resulting from (i) Taxes or Other Taxes
(as to which Section 2.15 shall govern) and (ii) changes in the basis of
taxation of overall net income or overall gross income by the United States or
by the foreign jurisdiction or state under the laws of which such Lender is
organized or has its Applicable Lending Office or any political subdivision
thereof), then Kraft Foods Global shall within twenty (20) Business Days after
receipt by Kraft Foods Global of demand by such Lender (with a copy of such
demand to the Administrative Agent), pay to the Administrative Agent for the
account of such Lender additional amounts sufficient to compensate such Lender
for such increased cost; provided, however, that before making any such demand,
each Lender agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to designate a different
Applicable Lending Office if the making of such a designation would avoid the
need for, or reduce the amount of, such increased cost and would not, in the
reasonable judgment of such Lender be otherwise disadvantageous to such Lender.
A certificate as to the amount of such increased cost, submitted to Kraft Foods
Global and the Administrative Agent by such Lender shall be conclusive and
binding upon all parties hereto for all purposes, absent manifest error.

(b) Reduction in Lender’s Rate of Return. In the event that, after the date
hereof, the implementation of or any change in any law or regulation, or any
guideline or directive (whether or not having the force of law) or the
interpretation, application or administration thereof by any central bank or
other authority charged with the administration thereof, imposes, modifies or
deems applicable any capital adequacy or similar requirement (including, without
limitation, a request or requirement which affects the manner in which any
Lender or its parent company allocates capital resources to its Commitments,
including its obligations hereunder) and as a result thereof, in the sole
opinion of such Lender, the rate of return on such Lender’s or its parent
company’s capital as a consequence of its obligations hereunder is reduced to a
level below that which such Lender could have achieved but for such
circumstances, but reduced to the extent that Borrowings are outstanding from
time to time, then in each such case, upon demand from time to time Kraft Foods
Global shall pay to such Lender such additional amount or amounts as shall
compensate such Lender for such reduction in rate of return. A certificate of
such Lender as to any such additional amount or amounts shall be

 

-26-



--------------------------------------------------------------------------------

conclusive and binding for all purposes, absent manifest error. Except as
provided below, in determining any such amount or amounts each Lender may use
any reasonable averaging and attribution methods. Notwithstanding the foregoing,
each Lender shall take all reasonable actions to avoid the imposition of, or
reduce the amounts of, such increased costs, provided that such actions, in the
reasonable judgment of such Lender will not be otherwise disadvantageous to such
Lender and, to the extent possible, each Lender will calculate such increased
costs based upon the capital requirements for its Advances and unused Commitment
hereunder and not upon the average or general capital requirements imposed upon
such Lender.

(c) Dodd-Frank Wall Street Reform and Consumer Protection Act; Basel III.
Notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall, in each case be deemed to be a change in
law or regulation regardless of the date enacted, adopted or issued.

SECTION 2.13 Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Administrative Agent that the introduction of or
any change in, or in the interpretation of, any law or regulation makes it
unlawful, or any central bank or other governmental authority asserts that it is
unlawful, for any Lender or its Eurocurrency Lending Office to perform its
obligations hereunder to make LIBO Rate Advances or Floating Rate Bid Advances
or to fund or maintain LIBO Rate Advances or Floating Rate Bid Advances,
(a) each LIBO Rate Advance or Floating Rate Bid Advances, as the case may be, of
such Lender will automatically, upon such demand, be Converted into a Base Rate
Advance or an Advance that bears interest at the rate set forth in
Section 2.04(a)(i), as the case may be, and (b) the obligation of the Lenders to
make LIBO Rate Advances or Floating Rate Bid Advances or to Convert Base Rate
Advances into LIBO Rate Advances shall be suspended, in each case, until the
Administrative Agent shall notify Kraft Foods Global and the Lenders that the
circumstances causing such suspension no longer exist, in each case, subject to
Section 9.04(b) hereof; provided, however, that before making any such demand,
each Lender agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to designate a different
Eurocurrency Lending Office if the making of such a designation would allow such
Lender or its Eurocurrency Lending Office to continue to perform its obligations
to make LIBO Rate Advances or Floating Rate Bid Advances or to continue to fund
or maintain LIBO Rate Advances or Floating Rate Bid Advances, as the case may
be, and would not, in the judgment of such Lender, be otherwise disadvantageous
to such Lender.

SECTION 2.14 Payments and Computations.

(a) Time and Distribution of Payments. Kraft Foods Global shall make each
payment hereunder, without set-off or counterclaim, not later than 11:00 a.m.
(New York City time) on the day when due to the Administrative Agent at the
Administrative Agent Account in same day funds. The Administrative Agent will
promptly thereafter cause to be distributed like funds relating to the payment
of principal or interest or Unused Line Fees ratably (other than amounts payable
pursuant to Section 2.07, 2.12, 2.15 or 9.04(b)) to the Lenders for the accounts

 

-27-



--------------------------------------------------------------------------------

of their respective Applicable Lending Offices, and like funds relating to the
payment of any other amount payable to any Lender to such Lender for the account
of its Applicable Lending Office, in each case to be applied in accordance with
the terms of this Agreement. From and after the effective date of an Assignment
and Acceptance pursuant to Section 9.07, the Administrative Agent shall make all
payments hereunder in respect of the interest assigned thereby to the Lender
assignee thereunder, and the parties to such Assignment and Acceptance shall
make all appropriate adjustments in such payments for periods prior to such
effective date directly between themselves.

(b) Computation of Interest and Fees. All computations of interest based on the
Administrative Agent’s prime rate shall be made by the Administrative Agent on
the basis of a year of 365 or 366 days, as the case may be. All computations of
interest based on the LIBO Rate or the Federal Funds Effective Rate and of
Unused Line Fees shall be made by the Administrative Agent and all computations
of interest pursuant to Section 2.05 shall be made by a Lender, on the basis of
a year of 360 days, and all computations of interest in respect of Competitive
Bid Advances shall be made by the Administrative Agent on the basis of a year of
360 days in the case of Floating Rate Bid Advances and on the basis of a year of
365 or 366 days, as the case may be, as specified in the applicable Notice of
Competitive Bid Notice, in each case for the actual number of days (including
the first day but excluding the last day) occurring in the period for which such
interest or Unused Line Fees are payable. Each determination by the
Administrative Agent (or, in the case of Section 2.05 by a Lender), of an
interest rate hereunder shall be conclusive and binding for all purposes, absent
manifest error.

(c) Payment Due Dates. Whenever any payment hereunder shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or Unused Line Fees, as the
case may be; provided, however, that if such extension would cause payment of
interest on or principal of LIBO Rate Advances or Floating Rate Bid Advances to
be made in the next following calendar month, such payment shall be made on the
immediately preceding Business Day.

(d) Presumption of Borrower Payment. Unless the Administrative Agent receives
notice from Kraft Foods Global prior to the date on which any payment is due to
the Lenders hereunder that Kraft Foods Global will not make such payment in
full, the Administrative Agent may assume that Kraft Foods Global has made such
payment in full to the Administrative Agent on such date and the Administrative
Agent may, in reliance upon such assumption, cause to be distributed to each
Lender on such due date an amount equal to the amount then due such Lender. If
and to the extent Kraft Foods Global has not made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Administrative Agent
at the Federal Funds Effective Rate.

 

-28-



--------------------------------------------------------------------------------

SECTION 2.15 Taxes.

(a) Any and all payments by Kraft Foods Global and Kraft Foods hereunder or
under any Note shall be made, in accordance with Section 2.14, free and clear of
and without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities (including penalties,
interest, additions to taxes and expenses) with respect thereto, excluding,
(i) in the case of each Lender and the Administrative Agent, taxes imposed on
its net income, and franchise taxes imposed on it, by the jurisdiction under the
laws of which such Lender or the Administrative Agent (as the case may be) is
organized or any political subdivision thereof, (ii) in the case of each Lender,
taxes imposed on its net income, and franchise taxes imposed on it, by the
jurisdiction of such Lender’s Applicable Lending Office or any political
subdivision thereof, (iii) in the case of each Lender and the Administrative
Agent, taxes imposed on its net income, franchise taxes imposed on it, and any
tax imposed by means of withholding to the extent such tax is imposed solely as
a result of a present or former connection (other than a connection arising from
such Lender or the Administrative Agent having executed, delivered, enforced,
become a party to, performed its obligations, received payments, received or
perfected a security interest under, and/or engaged in any other transaction
pursuant to this Agreement or a Note) between the Lender or the Administrative
Agent, as the case may be, and the taxing jurisdiction, (iv) in the case of each
Lender and the Administrative Agent, any U.S. federal withholding taxes imposed
pursuant to FATCA, and (v) in the case of each Lender and the Administrative
Agent, any Home Jurisdiction U.S. Withholding Tax to the extent that such tax is
imposed with respect to any payments pursuant to any law in effect at the time
such Lender becomes a party hereto (or changes its Applicable Lending Office),
except (A) to the extent of the additional amounts in respect of such taxes
under this Section 2.15 to which such Lender’s assignor (if any) or such
Lender’s prior Applicable Lending Office (if any) was entitled, immediately
prior to such assignment or change in its Applicable Lending Office or (B) if
such Lender becomes a party hereto pursuant to an Assignment and Acceptance upon
the demand of Kraft Foods Global (all such taxes, levies, imposts, deductions,
charges, withholdings and liabilities in respect of payments by Kraft Foods
Global and Kraft Foods hereunder or under any Note, other than taxes referred to
in this Section 2.15(a)(i), (ii), (iii), (iv) or (v), are referred to herein as
“Taxes”). If any applicable withholding agent shall be required by law to deduct
any Taxes from or in respect of any sum payable hereunder or under any Note to
any Lender or the Administrative Agent, (i) the sum payable by Kraft Foods
Global or Kraft Foods shall be increased as may be necessary so that after all
required deductions (including deductions applicable to additional sums payable
under this Section 2.15) have been made, such Lender or the Administrative Agent
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the applicable withholding agent shall
make such deductions and (iii) the applicable withholding agent shall pay the
full amount deducted to the relevant taxation authority or other authority in
accordance with applicable law.

(b) In addition, Kraft Foods Global shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges, irrecoverable
value-added tax or similar levies (other than Taxes, or taxes referred to in
Section 2.15(a)(i) to (iv)) that arise from any payment made hereunder or from
the execution, delivery or registration of, performing under, or otherwise with
respect to, this Agreement or a Note other than any such taxes imposed by reason
of an Assignment and Acceptance (hereinafter referred to as “Other Taxes”).

(c) Kraft Foods Global shall indemnify each Lender and the Administrative Agent
for and hold it harmless against the full amount of Taxes or Other Taxes
(including, without limitation, Taxes and Other Taxes imposed by any
jurisdiction on amounts payable under this Section 2.15) payable by such Lender
or the Administrative Agent (as the case may

 

-29-



--------------------------------------------------------------------------------

be), and any liability (including penalties, interest, additions to taxes and
expenses) arising therefrom or with respect thereto, whether or not such Taxes
or Other Taxes were correctly or legally asserted. This indemnification shall be
made within 30 days from the date such Lender or the Administrative Agent (as
the case may be), makes written demand therefor.

(d) Within 30 days after the date of any payment of Taxes or Other Taxes, Kraft
Foods Global shall furnish to the Administrative Agent, at its address referred
to in Section 9.02, the original or a certified copy of a receipt evidencing
such payment. If Kraft Foods Global determines that no Taxes are payable in
respect thereof, Kraft Foods Global shall, at the request of the Administrative
Agent, furnish or cause the payor to furnish, the Administrative Agent and each
Lender an opinion of counsel reasonably acceptable to the Administrative Agent,
stating that such payment is exempt from Taxes.

(e) Each Lender, on or prior to the date of its execution and delivery of this
Agreement in the case of each Initial Lender and on the date of the Assignment
and Acceptance pursuant to which it becomes a Lender in the case of each other
Lender, shall provide each of the Administrative Agent and Kraft Foods Global
with any form or certificate that is required by any United States federal
taxing authority to certify such Lender’s entitlement to any applicable
exemption from or reduction in, Home Jurisdiction U.S. Withholding Tax in
respect of any payments hereunder or under any Note (including, if applicable,
two original Internal Revenue Service Forms W-9, W-8BEN or W-8ECI, as
appropriate, or any successor or other form prescribed by the Internal Revenue
Service or to the extent a Non-U.S. Lender is not the beneficial owner (for
example, where the Non-U.S. Lender is a partnership or participating Lender
granting a typical participation), two original Internal Revenue Service Form
W-8IMY, accompanied by any applicable certification documents from each
beneficial owner) and any other documentation reasonably requested by Kraft
Foods Global or the Administrative Agent. Thereafter, each such Lender shall
provide additional forms or certificates (i) to the extent a form or certificate
previously provided has become inaccurate or invalid or has otherwise ceased to
be effective or (ii) as requested in writing by Kraft Foods Global or the
Administrative Agent or, if such Lender no longer qualifies for the applicable
exemption from or reduction in, Home Jurisdiction U.S. Withholding Tax, promptly
notify the Administrative Agent and Kraft Foods Global of its inability to do
so. Unless Kraft Foods Global and the Administrative Agent have received forms
or other documents from each Lender satisfactory to them indicating that
payments hereunder or under any Note are not subject to Home Jurisdiction U.S.
Withholding Taxes or are subject to Home Jurisdiction U.S. Withholding Taxes at
a rate reduced by an applicable tax treaty, Kraft Foods Global or the
Administrative Agent shall withhold such taxes from such payments at the
applicable statutory rate in the case of payments to or for such Lender and
Kraft Foods Global shall pay additional amounts to the extent required by
paragraph (a) of this Section 2.15 (subject to the exceptions contained in this
Section 2.15).

(f) If a payment made to a Lender hereunder or under any Note would be subject
to U.S. Federal withholding tax imposed pursuant to FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Sections 1471(b) or 1472(b) of the Internal Revenue Code,
applicable), such Lender shall provide each of the Administrative Agent and
Kraft Foods Global, at the time or times prescribed by law and as reasonably
requested by the Administrative Agent or Kraft Foods Global, such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i)

 

-30-



--------------------------------------------------------------------------------

of the Internal Revenue Code) and such additional documentation reasonably
requested by the Administrative Agent or Kraft Foods Global as may be necessary
for the Administrative Agent or Kraft Foods Global to comply with their
obligations under FATCA and to determine whether such Lender has complied with
such Lender’s obligations under FATCA and the amount, if any, to deduct and
withhold from such payment. Thereafter, each such Lender shall provide
additional documentation (i) to the extent documentation previously provided has
become inaccurate or invalid or has otherwise ceased to be effective or (ii) as
reasonably requested by the Administrative Agent or Kraft Foods Global.

(g) Any Lender claiming any additional amounts payable pursuant to this
Section 2.15 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to select or change the
jurisdiction of its Applicable Lending Office if the making of such a selection
or change would avoid the need for, or reduce the amount of, any such additional
amounts that may thereafter accrue and would not, in the reasonable judgment of
such Lender be otherwise materially economically disadvantageous to such Lender.

(h) No additional amounts will be payable pursuant to this Section 2.15 with
respect to any Tax to the extent such Tax would not have been payable had the
Lender fulfilled its obligations under paragraph (e) or (f) of this Section 2.15
as applicable.

(i) If any Lender or the Administrative Agent, as the case may be, obtains a
refund of any Tax for which payment has been made pursuant to this Section 2.15,
or, in lieu of obtaining such refund, such Lender or the Administrative Agent
applies the amount that would otherwise have been refunded as a credit against
payment of a liability in respect of Taxes, which refund or credit in the good
faith judgment of such Lender or the Administrative Agent, as the case may be,
(and without any obligation to disclose its tax records) is allocable to such
payment made under this Section 2.15, the amount of such refund or credit
(together with any interest received thereon and reduced by reasonable
out-of-pocket costs incurred in obtaining such refund or credit) promptly shall
be paid to Kraft Foods Global to the extent payment has been made in full by
Kraft Foods Global pursuant to this Section 2.15.

SECTION 2.16 Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Pro Rata Advances owing to it (other than
pursuant to Section 2.12, 2.15 or 9.04(b) or (c)) in excess of its ratable share
of payments on account of the Pro Rata Advances obtained by all the Lenders,
such Lender shall forthwith purchase from the other Lenders such participations
in the Pro Rata Advances made by them as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such Lender’s ratable share (according to the proportion of (i) the amount of
such Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. Kraft Foods
Global agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.16 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of
Kraft Foods Global in the amount of such participation.

 

-31-



--------------------------------------------------------------------------------

SECTION 2.17 Evidence of Debt.

(a) Lender Records; Pro Rata Notes. Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
Kraft Foods Global to such Lender resulting from each Pro Rata Advance owing to
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder in respect of Pro
Rata Advances. Kraft Foods Global shall, upon notice by any Lender to Kraft
Foods Global (with a copy of such notice to the Administrative Agent) to the
effect that a Pro Rata Note is required or appropriate in order for such Lender
to evidence (whether for purposes of pledge, enforcement or otherwise) the Pro
Rata Advances owing to, or to be made by, such Lender, promptly execute and
deliver to such Lender a Pro Rata Note payable to the order of such Lender in a
principal amount up to the Commitment of such Lender.

(b) Record of Borrowings, Payables and Payments. The Register maintained by the
Administrative Agent pursuant to Section 9.07(d) shall include a control
account, and a subsidiary account for each Lender, in which accounts (taken
together) shall be recorded as follows:

(i) the date and amount of each Borrowing made hereunder, the Type of Advances
comprising such Borrowing and, if appropriate, the Interest Period applicable
thereto;

(ii) the terms of each Assignment and Acceptance delivered to and accepted by
it;

(iii) the amount of any principal or interest due and payable or to become due
and payable from Kraft Foods Global to each Lender hereunder and the Termination
Date applicable thereto; and

(iv) the amount of any sum received by the Administrative Agent from Kraft Foods
Global hereunder and each Lender’s share thereof.

(c) Evidence of Payment Obligations. Entries made in good faith by the
Administrative Agent in the Register pursuant to Section 2.17(b), and by each
Lender in its account or accounts pursuant to Section 2.17(a), shall be prima
facie evidence of the amount of principal and interest due and payable or to
become due and payable from Kraft Foods Global to, in the case of the Register,
each Lender and, in the case of such account or accounts, such Lender, under
this Agreement, absent manifest error; provided, however, that the failure of
the Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of Kraft Foods Global under this Agreement.

 

-32-



--------------------------------------------------------------------------------

SECTION 2.18 Use of Proceeds. The proceeds of the Advances shall be available
(and Kraft Foods Global agrees that it shall use such proceeds) for general
corporate purposes of Kraft Foods Global and its Subsidiaries and, prior to the
Spin-Off, Kraft Foods and its Subsidiaries.

SECTION 2.19 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply:

(a) fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Section 2.09(a); and

(b) the Commitment and Advances of such Defaulting Lender shall not be included
in determining whether the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or modification of
this Agreement pursuant to Section 9.01); provided that any amendment, waiver or
modification requiring the consent of all Lenders or each affected Lender shall
require the consent of such Defaulting Lender.

In the event that each of the Administrative Agent and Kraft Foods Global agree
that a Defaulting Lender has adequately remedied all matters that caused such
Lender to be a Defaulting Lender, then such Lender shall purchase at par such of
the Pro Rata Advances of the other Lenders as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Pro Rata
Advances in accordance with its pro rata portion of the total Commitments and
clauses (a) and (b) above shall cease to apply.

ARTICLE III

Conditions to Effectiveness and Lending

SECTION 3.01 Conditions Precedent to Effectiveness. This Agreement shall become
effective on and as of the first date (the “Effective Date”) on which the
following conditions precedent have been satisfied, or waived in accordance with
Section 9.01:

(a) On the Effective Date, the following statements shall be true and the
Administrative Agent shall have received for the account of each Lender a
certificate signed by a duly authorized officer of Kraft Foods Global, dated the
Effective Date, stating that:

(i) the representations and warranties contained in Section 4.01 are correct on
and as of the Effective Date, and

(ii) no event has occurred and is continuing on and as of the Effective Date
that constitutes a Default or Event of Default.

(b) The Administrative Agent shall have received on or before the Effective Date
the following, each dated such day, in form and substance satisfactory to the
Administrative Agent:

 

-33-



--------------------------------------------------------------------------------

(i) Certified copies of the resolutions of the Board of Directors of each of
Kraft Foods Global and Kraft Foods approving this Agreement, and of all
documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to this Agreement.

(ii) Certificates of the Secretary or an Assistant Secretary of each of Kraft
Foods Global and Kraft Foods certifying the names and true signatures of the
officers of Kraft Foods Global and Kraft Foods, as the case may be, authorized
to sign this Agreement and the other documents to be delivered hereunder.

(iii) Favorable opinions of (A) Cravath, Swaine & Moore LLP, special New York
counsel to Kraft Foods and Kraft Foods Global, substantially in the form of
Exhibit D-1 hereto, (B) Hunton & Williams LLP, special Virginia counsel to Kraft
Foods, substantially in the form of Exhibit D-2 hereto and (C) internal counsel
for Kraft Foods, substantially in the form of Exhibit D-3 hereto.

(iv) A certificate of the chief financial officer or treasurer of Kraft Foods
certifying that as of December 31, 2011, (A) the aggregate amount of Debt,
payment of which is secured by any Lien referred to in clause (iii) of
Section 5.02(a) of the Kraft Foods Revolving Credit Agreement, does not exceed
$400,000,000, and (B) the aggregate amount of Debt, payment of which is secured
by any Lien referred to in clause (iv) of Section 5.02(a) of the Kraft Foods
Revolving Credit Agreement, does not exceed $200,000,000.

(c) Kraft Foods Global shall have notified each Lender and the Administrative
Agent in writing as to the proposed Effective Date.

(d) This Agreement shall have been executed by Kraft Foods Global, Kraft Foods,
the Co-Administrative Agents, Paying Agent, Syndication Agent and Documentation
Agent and the Administrative Agent shall have been notified by each Initial
Lender that such Initial Lender has executed this Agreement.

The Administrative Agent shall notify Kraft Foods Global and the Initial Lenders
of the date which is the Effective Date upon satisfaction or waiver of all of
the conditions precedent set forth in this Section 3.01. For purposes of
determining compliance with the conditions specified in this Section 3.01, each
Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the Administrative Agent responsible for the transactions contemplated by
this Agreement shall have received notice from such Lender prior to the date
that Kraft Foods Global, by notice to the Lenders, designates as the proposed
Effective Date, specifying its objection thereto.

SECTION 3.02 Conditions Precedent to Each Pro Rata Borrowing. The obligation of
each Lender to make a Pro Rata Advance on the occasion of each Pro Rata
Borrowing is subject to the conditions precedent that the Effective Date shall
have occurred and on the date of such Pro Rata Borrowing the following
statements shall be true, and the acceptance by Kraft Foods Global of the
proceeds of such Pro Rata Borrowing shall be a representation by Kraft Foods
Global that:

 

-34-



--------------------------------------------------------------------------------

(a) the representations and warranties contained in Section 4.01 (except the
representations set forth in the last sentence of subsection (e) and in
subsection (f) thereof (other than clause (i) thereof)) are correct on and as of
the date of such Pro Rata Borrowing, before and after giving effect to such Pro
Rata Borrowing and to the application of the proceeds therefrom, as though made
on and as of such date; and

(b) before and after giving effect to the application of the proceeds of all
Borrowings on such date (together with any other resources of Kraft Foods Global
applied together therewith), no event has occurred and is continuing, or would
result from such Pro Rata Borrowing, that constitutes a Default or Event of
Default.

SECTION 3.03 Conditions Precedent to Each Competitive Bid Borrowing. The
obligation of each Lender that is to make a Competitive Bid Advance on the
occasion of a Competitive Bid Borrowing is subject to the conditions precedent
that (i) the Administrative Agent shall have received the written confirmatory
Notice of Competitive Bid Borrowing with respect thereto, (ii) on or before the
date of such Competitive Bid Borrowing, but prior to such Competitive Bid
Borrowing, the Administrative Agent shall have received a Competitive Bid Note
payable to the order of such Lender for each of the one or more Competitive Bid
Advances to be made by such Lender as part of such Competitive Bid Borrowing, in
a principal amount equal to the principal amount of the Competitive Bid Advance
to be evidenced thereby and otherwise on such terms as were agreed to for such
Competitive Bid Advance in accordance with Section 2.07, and (iii) on the date
of such Competitive Bid Borrowing the following statements shall be true, and
the acceptance by Kraft Foods Global of the proceeds of such Competitive Bid
Borrowing shall be a representation by Kraft Foods Global that:

(a) the representations and warranties contained in Section 4.01 are correct on
and as of the date of such Competitive Bid Borrowing, before and after giving
effect to such Competitive Bid Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date; and

(b) after giving effect to the application of the proceeds of all Borrowings on
such date (together with any other resources of Kraft Foods Global applied
together therewith), no event has occurred and is continuing, or would result
from such Competitive Bid Borrowing that constitutes a Default or Event of
Default.

ARTICLE IV

Representations and Warranties

SECTION 4.01 Representations and Warranties of Kraft Foods Global. Each of Kraft
Foods and Kraft Foods Global, as applicable, represents and warrants as follows:

(a) Each of Kraft Foods Global and, prior to the Spin-Off, Kraft Foods is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of formation.

 

-35-



--------------------------------------------------------------------------------

(b) The execution, delivery and performance of this Agreement and, in the case
of Kraft Foods Global, the Notes to be delivered by it are within the corporate
powers of each of Kraft Foods Global and Kraft Foods, as applicable, have been
duly authorized by all necessary corporate action on the part of each of Kraft
Foods Global and Kraft Foods, as applicable, and do not contravene (i) the
charter or by-laws of Kraft Foods Global or Kraft Foods, as applicable, or
(ii) in any material respect, any law, rule, regulation or order of any court or
governmental agency or any contractual restriction binding on or affecting Kraft
Foods Global or Kraft Foods, as applicable.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by each of Kraft Foods Global and Kraft
Foods, as applicable, of this Agreement or the Notes to be delivered by it.

(d) This Agreement is, and each of the Notes to be delivered by Kraft Foods
Global when delivered hereunder will be, a legal, valid and binding obligation
of each of Kraft Foods Global and Kraft Foods, as applicable, enforceable
against such Person in accordance with its terms, subject to the effect of any
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other laws affecting creditors’ rights generally and subject, as
to enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law) and an implied
covenant of good faith and fair dealing.

(e) As reported in Kraft Foods’ Annual Report on Form 10-K for the year ended
December 31, 2011, the consolidated balance sheets of Kraft Foods and its
Subsidiaries as of December 31, 2011 and the consolidated statements of earnings
of Kraft Foods and its Subsidiaries for the year then ended fairly present, in
all material respects, the consolidated financial position of Kraft Foods and
its Subsidiaries as at such date and the consolidated results of the operations
of Kraft Foods and its Subsidiaries for the year ended on such date, all in
accordance with accounting principles generally accepted in the United States.
Except as disclosed in Kraft Foods’ Annual Report on Form 10-K for the year
ended December 31, 2011, or in any Current Report on Form 8-K or Quarterly
Report on Form 10-Q filed subsequent to December 31, 2011, but prior to March 8,
2012, since December 31, 2011, other than as a result of the Spin-Off, (i) there
has been no material adverse change in such position or operations and
(ii) there has been no material adverse change in such position or operations of
the North American Grocery Business (and following the Spin-Off, Kraft Foods
Global and its Subsidiaries taken as a whole).

(f) There is no pending or threatened action or proceeding affecting Kraft Foods
Global or any of its Subsidiaries (or, prior to the Spin-Off, Kraft Foods or any
of its Subsidiaries) before any court, governmental agency or arbitrator (a
“Proceeding”) (i) that purports to affect the legality, validity or
enforceability of this Agreement or (ii) except for Proceedings disclosed in
Kraft Foods’ Annual Report on Form 10-K for the year ended December 31, 2011, or
in any Current Report on Form 8-K or Quarterly Report on Form 10-Q filed
subsequent to December 31, 2011, but prior to March 8, 2012, or, with respect to
Proceedings commenced after the date of the most recent such

 

-36-



--------------------------------------------------------------------------------

document but prior to March 8, 2012, a certificate delivered to the Lenders,
that may materially adversely affect the financial position or results of
operations of Kraft Foods Global and its Subsidiaries taken as a whole (or,
prior to the Spin-Off, Kraft Foods and its Subsidiaries taken as a whole).

(g) Prior to the Spin-Off, Kraft Foods owns directly or indirectly 100% of the
capital stock of Kraft Foods Global.

(h) None of the proceeds of any Advance will be used, directly or indirectly,
for any purpose that would result in a violation of Regulation U.

ARTICLE V

Covenants

SECTION 5.01 Incorporation of Kraft Foods Covenants by Reference. The provisions
of, and related definitions used in, Article V of the Kraft Foods Revolving
Credit Agreement are incorporated herein by reference in their entirety, but
with the definitions used therein being construed in accordance with the
remaining provisions of this Section. All references in the provisions
incorporated herein by reference to Article V of the Kraft Foods Revolving
Credit Agreement to (a) the “Lenders” shall be deemed to be references to the
Lenders party to this Agreement, (b) a “Borrower” shall be deemed to be
references to Kraft Foods Global, (c) the “Administrative Agent”, an “Advance”,
a “Commitment”, an “Event of Default”, a “Guaranty” or “Required Lenders” shall
be deemed to be references to the Administrative Agent, an Advance, a
Commitment, an Event of Default, a Guaranty or the Required Lenders,
respectively, as each such term is defined herein, (d) “the date hereof” or “the
date of this Agreement” shall be deemed to be references to the date of this
Agreement, (e) “hereafter” shall be deemed to be references to after the date of
this Agreement and (f) “this Agreement”, “hereof” or “hereunder” shall be deemed
to be references to this Agreement. All references herein to any Section of the
Kraft Foods Revolving Credit Agreement incorporated by reference herein shall be
deemed to be a reference to such Section as so incorporated. The provisions of
the Sections of the Kraft Foods Revolving Credit Agreement incorporated by
reference herein shall remain in effect as incorporated on the date hereof (or
as amended in accordance with the terms of this Agreement) notwithstanding the
termination of or any amendment to the Kraft Foods Revolving Credit Agreement.
Notwithstanding anything to the contrary contained herein, upon consummation of
the Spin-Off, the provisions incorporated by reference pursuant to this
Section 5.01 shall automatically cease to be a part of this Agreement and shall
be of no further force and effect for any purpose hereunder.

SECTION 5.02 Affirmative Covenants. Commencing on the date of the Spin-Off and
for long as any Advance shall remain unpaid or any Lender shall have any
Commitment hereunder, Kraft Foods Global will:

(a) Compliance with Laws, Etc. Comply, and cause each Major Subsidiary to
comply, in all material respects, with all applicable laws, rules, regulations
and orders (such compliance to include, without limitation, complying with ERISA
and paying before the same become delinquent all taxes, assessments and
governmental charges

 

-37-



--------------------------------------------------------------------------------

imposed upon it or upon its property except to the extent contested in good
faith), noncompliance with which would materially adversely affect the financial
condition or operations of Kraft Foods Global and its Subsidiaries taken as a
whole.

(b) Reporting Requirements. Furnish to the Lenders:

(i) as soon as available and in any event within 5 days after the due date for
Kraft Foods Global to have filed its Quarterly Report on Form 10-Q with the
Commission for the first three quarters of each fiscal year, an unaudited
interim condensed consolidated balance sheet of Kraft Foods Global and its
Subsidiaries as of the end of such quarter and unaudited interim condensed
consolidated statements of earnings (or, for any period prior to the Spin-Off,
an unaudited interim condensed combined balance sheet and statement of earnings)
of Kraft Foods Global and its Subsidiaries for the period commencing at the end
of the previous fiscal year and ending with the end of such quarter, certified
by the chief financial officer of Kraft Foods Global;

(ii) as soon as available and in any event within 15 days after the due date for
Kraft Foods Global to have filed its Annual Report on Form 10-K with the
Commission for each fiscal year, a copy of the consolidated financial statements
for such year for Kraft Foods Global and its Subsidiaries, audited by
PricewaterhouseCoopers LLP (or other independent auditors which, as of the date
of this Agreement, are one of the “big four” accounting firms);

(iii) all reports which Kraft Foods Global sends to any of its shareholders, and
copies of all reports on Form 8-K (or any successor forms adopted by the
Commission) which Kraft Foods Global files with the Commission;

(iv) as soon as possible and in any event within five days after the occurrence
of each Event of Default and each event which, with the giving of notice or
lapse of time, or both, would constitute an Event of Default, continuing on the
date of such statement, a statement of the chief financial officer or treasurer
of Kraft Foods Global setting forth details of such Event of Default or event
and the action which Kraft Foods Global has taken and proposes to take with
respect thereto; and

(v) such other information respecting the condition or operations, financial or
otherwise, of Kraft Foods Global or any Major Subsidiary as any Lender through
the Administrative Agent may from time to time reasonably request.

In lieu of furnishing the Lenders the items referred to in clauses (i), (ii) and
(iii) above, Kraft Foods Global may make such items available on the Internet at
a website identified by Kraft Foods Global to the Administrative Agent (which
website includes an option to subscribe to a free service alerting subscribers
by e-mail of new Commission filings) or any successor or replacement website
thereof, or by similar electronic means.

 

-38-



--------------------------------------------------------------------------------

(c) Ranking. Each Advance made to Kraft Foods Global hereunder shall at all
times constitute senior Debt of Kraft Foods Global ranking equally in right of
payment with all existing and future senior Debt of Kraft Foods Global and
senior in right of payment to all existing and future subordinated Debt of Kraft
Foods Global.

SECTION 5.03 Negative Covenants. Commencing on the date of the Spin-Off and for
so long as any Advance shall remain unpaid or any Lender shall have any
Commitment hereunder, Kraft Foods Global will not:

(a) Liens, Etc. Create or suffer to exist, or permit any Major Subsidiary to
create or suffer to exist, any lien, security interest or other charge or
encumbrance (other than operating leases and licensed intellectual property), or
any other type of preferential arrangement (“Liens”), upon or with respect to
any of its properties, whether now owned or hereafter acquired, or assign, or
permit any Major Subsidiary to assign, any right to receive income, in each case
to secure or provide for the payment of any Debt of any Person, other than:

(i) Liens upon or in property acquired or held by it or any Major Subsidiary in
the ordinary course of business to secure the purchase price of such property or
to secure indebtedness incurred solely for the purpose of financing the
acquisition of such property;

(ii) Liens existing on property at the time of its acquisition (other than any
such lien or security interest created in contemplation of such acquisition);

(iii) Liens existing on the date hereof securing Debt;

(iv) Liens on property financed through the issuance of industrial revenue bonds
in favor of the holders of such bonds or any agent or trustee therefor;

(v) Liens existing on property of any Person acquired by Kraft Foods Global or
any Major Subsidiary;

(vi) Liens securing Debt in an aggregate amount not in excess of 15% of
Consolidated Tangible Assets;

(vii) Liens upon or with respect to Margin Stock;

(viii) Liens in favor of Kraft Foods Global or any Major Subsidiary;

(ix) precautionary Liens provided by Kraft Foods Global or any Major Subsidiary
in connection with the sale, assignment, transfer or other disposition of assets
by Kraft Foods Global or such Major Subsidiary which transaction is determined
by the Board of Directors of Kraft Foods Global or such Major Subsidiary to
constitute a “sale” under accounting principles generally accepted in the United
States; and

 

-39-



--------------------------------------------------------------------------------

(x) any extension, renewal or replacement of the foregoing, provided that
(A) such Lien does not extend to any additional assets (other than a
substitution of like assets), and (B) the amount of Debt secured by any such
Lien is not increased.

(b) Mergers, Etc. Consolidate with or merge into, or, except to the extent
necessary to implement the Spin-Off, convey or transfer, or permit one or more
of its Subsidiaries to convey or transfer, the properties and assets of Kraft
Foods Global and its Subsidiaries substantially as an entirety to, any Person
unless, immediately before and after giving effect thereto, no Default or Event
of Default would exist and, in the case of any merger or consolidation to which
Kraft Foods Global is a party, the surviving corporation is organized and
existing under the laws of the United States of America or any State thereof or
the District of Columbia and assumes all of Kraft Foods Global’s obligations
under this Agreement (including without limitation the covenants set forth in
Article V) by the execution and delivery of an instrument in form and substance
satisfactory to the Required Lenders.

SECTION 5.04 Incorporation of Financial Covenant by Reference. Commencing on the
date of the Spin-Off and for so long as any Advance shall remain unpaid or any
Lender shall have any Commitment hereunder, the provisions of, and related
definitions used in, any financial maintenance covenant contained in any credit
agreement of Kraft Foods Global (including, for the avoidance of doubt, the
Kraft Foods Global Revolving Credit Agreement) with a maturity of longer than
one year shall be incorporated herein by reference in their entirety, but with
the definitions used therein being construed in accordance with the remaining
provisions of this Section. All references in the provisions incorporated herein
by reference to any such financial maintenance covenant to a “Borrower” or
“Subsidiaries” shall be deemed to be references to Kraft Foods Global or any
Subsidiary, respectively, as each such term is defined herein. The provisions of
any such financial maintenance covenant incorporated by reference herein shall
remain in effect as first so incorporated herein (or as amended in accordance
with the terms of this Agreement) notwithstanding any termination or waiver of,
or amendment to, such financial maintenance covenant in any other credit
agreement of Kraft Foods Global (including, for the avoidance of doubt, the
Kraft Foods Global Revolving Credit Agreement).

ARTICLE VI

Events of Default

SECTION 6.01 Events of Default. Each of the following events (each an “Event of
Default”) shall constitute an Event of Default:

(a) Kraft Foods Global shall fail to pay any principal of any Advance when the
same becomes due and payable; or Kraft Foods Global shall fail to pay interest
on any Advance, or Kraft Foods Global shall fail to pay any fees payable under
Section 2.09, within ten days after the same becomes due and payable (or after
notice from the Administrative Agent in the case of fees referred to in
Section 2.09(b)); or

 

-40-



--------------------------------------------------------------------------------

(b) Any representation or warranty made or deemed to have been made by Kraft
Foods Global herein or by Kraft Foods Global (or any of its officers) in
connection with this Agreement shall prove to have been incorrect in any
material respect when made or deemed to have been made; or

(c) Kraft Foods Global (or, prior to the Spin-Off, Kraft Foods) shall fail to
perform or observe (i) any term, covenant or agreement contained in
Section 5.03(b) hereof, incorporated by reference herein pursuant to
Section 5.04 hereof or, prior to the Spin-Off, contained in Section 5.01(b) or
5.02(b) of the Kraft Foods Revolving Credit Agreement as incorporated by
reference herein pursuant to Section 5.01 hereof, (ii) any term, covenant or
agreement contained in Section 5.03(a) hereof or, prior to the Spin-Off,
contained in Section 5.02(a) of the Kraft Foods Revolving Credit Agreement as
incorporated by reference herein pursuant to Section 5.01 hereof, if such
failure shall remain unremedied for 15 days after written notice thereof shall
have been given to Kraft Foods Global by the Administrative Agent or any Lender
or (iii) any other term, covenant or agreement contained in this Agreement on
its part to be performed or observed if such failure shall remain unremedied for
30 days after written notice thereof shall have been given to Kraft Foods Global
by the Administrative Agent or any Lender; or

(d) Kraft Foods Global or any Major Subsidiary (or, prior to the Spin-Off, Kraft
Foods) shall fail to pay any principal of or premium or interest on any Debt
which is outstanding in a principal amount of at least $100,000,000 in the
aggregate (or, if lower, the corresponding amount set forth in the Kraft Foods
Global Revolving Credit Agreement) (but excluding Debt arising under this
Agreement) of Kraft Foods Global, such Major Subsidiary or Kraft Foods (as the
case may be), when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Debt unless adequate provision for
any such payment has been made in form and substance satisfactory to the
Required Lenders; or any Debt of Kraft Foods Global or any Major Subsidiary (or,
prior to the Spin-Off, Kraft Foods) which is outstanding in a principal amount
of at least $100,000,000 in the aggregate (or, if lower, the corresponding
amount set forth in the Kraft Foods Global Revolving Credit Agreement) (but
excluding Debt arising under this Agreement) shall be declared to be due and
payable, or required to be prepaid (other than by a scheduled required
prepayment), redeemed, purchased or defeased, or an offer to prepay, redeem,
purchase or defease such Debt shall be required to be made, in each case prior
to the stated maturity thereof as a result of a breach by Kraft Foods Global,
such Major Subsidiary or Kraft Foods (as the case may be) of the agreement or
instrument relating to such Debt unless adequate provision for the payment of
such Debt has been made in form and substance satisfactory to the Required
Lenders; or

(e) Kraft Foods Global or any Major Subsidiary (or, prior to the Spin-Off, Kraft
Foods) shall generally not pay its debts as such debts become due, or shall
admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors; or any proceeding shall be
instituted by or against Kraft Foods Global or any Major Subsidiary (or, prior
to the Spin-Off, Kraft Foods) seeking to adjudicate it a bankrupt or insolvent,
or seeking liquidation, winding up, reorganization,

 

-41-



--------------------------------------------------------------------------------

arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, or other similar official for it or for any substantial part
of its property, and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 60 days or any of the actions sought in such proceeding
(including, without limitation, the entry of an order for relief against it or
the appointment of a receiver, trustee, custodian or other similar official for
it or for any of its property constituting a substantial part of the property of
Kraft Foods Global and its Subsidiaries taken as a whole (or, prior to the
Spin-Off, Kraft Foods and its Subsidiaries taken as a whole) shall occur; or
Kraft Foods Global or any Major Subsidiary (or, prior to the Spin-Off, Kraft
Foods) shall take any corporate action to authorize any of the actions set forth
above in this subsection (e); or

(f) Any judgment or order for the payment of money in excess of $100,000,000
(or, if lower, the corresponding amount set forth in the Kraft Foods Global
Revolving Credit Agreement) shall be rendered against Kraft Foods Global or any
Major Subsidiary (or, prior to the Spin-Off, Kraft Foods) and there shall be any
period of 60 consecutive days during which a stay of enforcement of such
unsatisfied judgment or order, by reason of a pending appeal or otherwise, shall
not be in effect; or

(g) Kraft Foods Global or any ERISA Affiliate (or, prior to the Spin-Off, Kraft
Foods) shall incur, or shall be reasonably likely to incur, liability in excess
of $500,000,000 in the aggregate as a result of one or more of the following:
(i) the occurrence of any ERISA Event; (ii) the partial or complete withdrawal
of Kraft Foods Global or any ERISA Affiliate (or, prior to the Spin-Off, Kraft
Foods) from a Multiemployer Plan; or (iii) the reorganization or termination of
a Multiemployer Plan; provided, however, that no Default or Event of Default
under this Section 6.01(g) shall be deemed to have occurred if Kraft Foods
Global, any ERISA Affiliate or Kraft Foods shall have made arrangements
satisfactory to the PBGC or the Required Lenders to discharge or otherwise
satisfy such liability (including the posting of a bond or other security); or

(h) Prior to the Spin-Off, the Guaranty provided by Kraft Foods under Article
VIII hereof in respect of Kraft Foods Global shall for any reason cease (other
than in accordance with the provisions of Article VIII) to be valid and binding
on Kraft Foods or Kraft Foods shall so state in writing;

provided, however, that following consummation of the Spin-Off, no event or
circumstance relating to Kraft Foods or its Subsidiaries (other than Kraft Foods
Global and such other Subsidiaries of Kraft Foods as are Subsidiaries of Kraft
Foods Global immediately following the Spin-Off) or their respective obligations
prior to the Spin-Off under this Agreement, the Notes or any other agreement
entered into in connection with this Agreement shall constitute or be deemed to
constitute a Default or Event of Default hereunder.

SECTION 6.02 Lenders’ Rights upon Event of Default. If an Event of Default
occurs and is continuing, then the Administrative Agent shall at the request, or
may with the consent, of the Required Lenders, by notice to Kraft Foods Global:

 

-42-



--------------------------------------------------------------------------------

(a) declare the obligation of each Lender to make further Advances to be
terminated, whereupon the same shall forthwith terminate, and

(b) declare all the Advances then outstanding, all interest thereon and all
other amounts payable under this Agreement to be forthwith due and payable,
whereupon the Advances then outstanding, all such interest and all such amounts
shall become and be forthwith due and payable, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by Kraft Foods Global; provided, however, that in the event of an actual or
deemed entry of an order for relief with respect to Kraft Foods Global (or,
prior to the Spin-Off, Kraft Foods) under the Federal Bankruptcy Code or any
equivalent bankruptcy or insolvency laws of any state or foreign jurisdiction,
(i) the obligation of each Lender to make Advances shall automatically be
terminated and (ii) the Advances then outstanding, all such interest and all
such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by Kraft Foods Global.

ARTICLE VII

The Administrative Agent

SECTION 7.01 Authorization and Action. Each Lender hereby appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under this Agreement as are delegated
to the Administrative Agent by the terms hereof, together with such powers and
discretion as are reasonably incidental thereto. As to any matters not expressly
provided for by this Agreement (including, without limitation, enforcement or
collection of the Notes), the Administrative Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding upon all Lenders and all holders of Notes;
provided, however, that the Administrative Agent shall not be required to take
any action that exposes the Administrative Agent to personal liability or that
is contrary to this Agreement or applicable law. The Administrative Agent agrees
to give to each Lender prompt notice of each notice given to it by Kraft Foods
Global as required by the terms of this Agreement or at the request of Kraft
Foods Global, and any notice provided pursuant to Section 5.02(b)(iv).
Notwithstanding any provision to the contrary contained elsewhere herein, no
Agent shall have any duties or responsibilities, except those expressly set
forth herein, nor shall any Agent have or be deemed to have any fiduciary
relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or otherwise exist against any Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” herein with
reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

 

-43-



--------------------------------------------------------------------------------

SECTION 7.02 Administrative Agent’s Reliance, Etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it or them under or in connection
with this Agreement, except for its or their own gross negligence or willful
misconduct. Without limitation of the generality of the foregoing, the
Administrative Agent:

(a) may treat the Lender that made any Advance as the holder of the Debt
resulting therefrom until the Administrative Agent receives and accepts an
Assignment and Acceptance entered into by such Lender, as assignor, and an
Eligible Assignee, as assignee, as provided in Section 9.07;

(b) may consult with legal counsel (including counsel for Kraft Foods Global or
Kraft Foods), independent public accountants and other experts selected by it
and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants or
experts;

(c) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations
(whether written or oral) made in or in connection with this Agreement by Kraft
Foods Global or Kraft Foods;

(d) shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement on the
part of Kraft Foods Global or Kraft Foods or to inspect the property (including
the books and records) of Kraft Foods Global or Kraft Foods;

(e) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other instrument or document furnished pursuant hereto; and

(f) shall incur no liability under or in respect of this Agreement by acting
upon any notice, consent, certificate or other instrument or writing (which may
be by telecopier, telegram, telex, registered mail or, for the purposes of
Section 2.02(a) or 2.07(b), email) believed by it to be genuine and signed or
sent by the proper party or parties.

SECTION 7.03 The Administrative Agent and Affiliates. With respect to its
Commitment and the Advances made by it, the Administrative Agent shall have the
same rights and powers under this Agreement as any other Lender and may exercise
the same as though it were not the Administrative Agent; and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated, include the
Administrative Agent in its individual capacity. The Administrative Agent and
its affiliates may accept deposits from, lend money to, act as trustee under
indentures of, accept investment banking engagements from and generally engage
in any kind of business with, Kraft Foods Global, Kraft Foods, any of their
respective Subsidiaries and any Person who may do business with or own
securities of Kraft Foods Global, Kraft Foods or any such Subsidiary, all as if
the Administrative Agent were not the Administrative Agent and without any duty
to account therefor to the Lenders.

 

-44-



--------------------------------------------------------------------------------

SECTION 7.04 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon any Co-Administrative Agent, the Paying
Agent, the Syndication Agent, the Documentation Agent, any Joint Bookrunner or
Joint Lead Arranger, or any other Lender and based on the financial statements
referred to in Section 4.01 and such other documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon any Co-Administrative Agent, the Paying Agent, the Syndication
Agent, the Documentation Agent, any Joint Bookrunner or Joint Lead Arranger, or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement.

SECTION 7.05 Indemnification. The Lenders agree to indemnify the Administrative
Agent (to the extent not reimbursed by Kraft Foods Global or Kraft Foods),
ratably according to the respective principal amounts of the Pro Rata Advances
then owing to each of them (or if no Pro Rata Advances are at the time
outstanding, ratably according to the respective amounts of their Commitments),
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against the Administrative Agent in any way relating to or arising out of this
Agreement or any action taken or omitted by the Administrative Agent under this
Agreement, in each case, to the extent relating to the Administrative Agent in
its capacity as such (collectively, the “Indemnified Costs”), provided that no
Lender shall be liable for any portion of the Indemnified Costs resulting from
the Administrative Agent’s gross negligence or willful misconduct. Without
limitation of the foregoing, each Lender agrees to reimburse the Administrative
Agent promptly upon demand for its ratable share of any out-of-pocket expenses
(including counsel fees) incurred by the Administrative Agent in connection with
the preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
to the extent that the Administrative Agent is not reimbursed for such expenses
by Kraft Foods Global or Kraft Foods. In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Costs, this Section 7.05
applies whether any such investigation, litigation or proceeding is brought by
the Administrative Agent, any Lender or a third party.

SECTION 7.06 Successor Administrative Agent. The Administrative Agent may resign
at any time by giving written notice thereof to the Lenders and Kraft Foods
Global and may be removed at any time with or without cause by the Required
Lenders. Upon the resignation or removal of the Administrative Agent, the
Required Lenders shall have the right to appoint a successor Administrative
Agent (with the consent of Kraft Foods Global so long as no Event of Default
shall have occurred and be continuing). If no successor Administrative Agent
shall have been so appointed by the Required Lenders, and shall have accepted
such appointment, within 30 days after the retiring Administrative Agent’s
giving of notice of resignation or the Required Lenders’ removal of the retiring
Administrative Agent, then the retiring Administrative Agent may (with the
consent of Kraft Foods Global so long as no Event of Default shall have occurred
and be continuing), on behalf of the Lenders, appoint a successor Administrative
Agent, which shall be a commercial bank organized under the laws of the United
States of America or of any State thereof and having a combined capital and
surplus of at least

 

-45-



--------------------------------------------------------------------------------

$500,000,000. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
discretion, privileges and duties of the retiring Administrative Agent, and the
retiring Administrative Agent shall be discharged from its duties and
obligations under this Agreement; provided that should the Administrative Agent
for any reason not appoint a successor Administrative Agent, which it is under
no obligation to do, then the rights, powers, discretion, privileges and duties
referred to in this Section 7.06 shall be vested in the Required Lenders until a
successor Administrative Agent has been appointed. After any retiring
Administrative Agent’s resignation or removal hereunder as Administrative Agent,
the provisions of this Article VII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under this
Agreement.

SECTION 7.07 Co-Administrative Agents, Syndication Agent, Documentation Agent,
Joint Bookrunners and Joint Lead Arrangers. (i) Barclays Bank PLC and JPMorgan
Chase Bank, N.A. have been designated as Co-Administrative Agents,
(ii) Citibank, N.A. has been designated as Syndication Agent, (iii) The Royal
Bank of Scotland plc has been designated as Documentation Agent, (iv) Barclays
Capital, Citigroup Global Markets Inc., J.P. Morgan Securities LLC and RBS
Securities Inc. have been designated as Joint Bookrunners under this Agreement
and (v) Barclays Capital, Citigroup Global Markets Inc., J.P. Morgan Securities
LLC and RBS Securities Inc. have been designated as Joint Lead Arrangers under
this Agreement, but the use of the aforementioned titles does not impose on any
of them any duties or obligations greater than those of any other Lender.

SECTION 7.08 Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding tax. Without limiting or expanding the
provisions of Section 2.15(a) or (c), each Lender shall, and does hereby,
indemnify the Administrative Agent against, and shall make payable in respect
thereof within 30 days after demand therefor, any and all Taxes and any and all
related losses, claims, liabilities and expenses (including fees, charges and
disbursements of any counsel for the Administrative Agent) incurred by or
asserted against the Administrative Agent by the Internal Revenue Service or any
other governmental authority as a result of the failure of the Administrative
Agent to properly withhold tax from amounts paid to or for the account of such
Lender for any reason (including, without limitation, because the appropriate
form was not delivered or not properly executed, or because such Lender failed
to notify the Administrative Agent of a change in circumstance that rendered the
exemption from, or reduction of withholding tax ineffective). A certificate as
to the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any Note
against any amount due the Administrative Agent under this Section 7.08. The
agreements in this Section 7.08 shall survive the resignation and/or replacement
of the Administrative Agent, any assignment of rights by, or the replacement of,
a Lender, the termination of the Agreement and the repayment, satisfaction or
discharge of all other Obligations.

 

-46-



--------------------------------------------------------------------------------

ARTICLE VIII

Guaranty

SECTION 8.01 Guaranty. Kraft Foods hereby unconditionally and irrevocably
guarantees (the undertaking of Kraft Foods contained in this Article VIII being
the “Guaranty”) the punctual payment when due, whether at stated maturity, by
acceleration or otherwise, of all obligations of Kraft Foods Global now or
hereafter existing under this Agreement, whether for principal, interest, fees,
expenses or otherwise (such obligations being the “Obligations”), and any and
all expenses (including counsel fees and expenses) incurred by the
Administrative Agent or the Lenders in enforcing any rights under the Guaranty.

SECTION 8.02 Guaranty Absolute. Kraft Foods guarantees that the Obligations will
be paid strictly in accordance with the terms of this Agreement, regardless of
any law, regulation or order now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of the Administrative Agent or the
Lenders with respect thereto. The liability of Kraft Foods under this Guaranty
shall be absolute and unconditional irrespective of:

(a) any lack of validity, enforceability or genuineness of any provision of this
Agreement or any other agreement or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations, or any other amendment or waiver of or any
consent to departure from this Agreement;

(c) any exchange, release or non-perfection of any collateral, or any release or
amendment or waiver of or consent to departure from any other guaranty, for all
or any of the Obligations; or

(d) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, Kraft Foods Global or Kraft Foods.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Obligations is rescinded or must
otherwise be returned by the Administrative Agent or any Lender upon the
insolvency, bankruptcy or reorganization of Kraft Foods Global or otherwise, all
as though such payment had not been made.

SECTION 8.03 Waivers.

(a) Kraft Foods hereby waives promptness, diligence, notice of acceptance and
any other notice with respect to any of the Obligations and this Guaranty and
any requirement that the Administrative Agent or any Lender protect, secure,
perfect or insure any security interest or lien or any property subject thereto
or exhaust any right or take any action against Kraft Foods Global or any other
Person or any collateral.

(b) Kraft Foods hereby irrevocably waives any claims or other rights that it may
now or hereafter acquire against Kraft Foods Global that arise from the
existence, payment, performance or enforcement of the obligations of Kraft
Foods, under this Guaranty or this

 

-47-



--------------------------------------------------------------------------------

Agreement, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of the Administrative Agent or any Lender
against Kraft Foods Global or any collateral, whether or not such claim, remedy
or right arises in equity or under contract, statute or common law, including,
without limitation, the right to take or receive from Kraft Foods Global,
directly or indirectly, in cash or other property or by set-off or in any other
manner, payment or security on account of such claim, remedy or right. If any
amount shall be paid to Kraft Foods in violation of the preceding sentence at
any time prior to the later of the cash payment in full of the Obligations and
all other amounts payable under this Guaranty and the Termination Date, such
amount shall be held in trust for the benefit of the Administrative Agent and
the Lenders and shall forthwith be paid to the Administrative Agent to be
credited and applied to the Obligations and all other amounts payable under this
Guaranty, whether matured or unmatured, in accordance with the terms of this
Agreement and this Guaranty, or to be held as collateral for any Obligations or
other amounts payable under this Guaranty thereafter arising. Kraft Foods
acknowledges that it will receive direct and indirect benefits from the
financing arrangements contemplated by this Agreement and this Guaranty and that
the waiver set forth in this Section 8.03(b) is knowingly made in contemplation
of such benefits.

SECTION 8.04 Continuing Guaranty. This Guaranty is a continuing guaranty and
shall (a) remain in full force and effect until payment in full of the
Obligations (including any and all Obligations which remain outstanding after
the Termination Date) and all other amounts payable under this Guaranty, (b) be
binding upon each of Kraft Foods and its successors and assigns, and (c) inure
to the benefit of and be enforceable by the Lenders, the Administrative Agent
and their respective successors, transferees and assigns.

SECTION 8.05 Termination of Guaranty. Notwithstanding anything to the contrary
contained herein, upon consummation of the Spin-Off, the Guaranty provided by
Kraft Foods pursuant to this Article VIII shall automatically terminate and
Kraft Foods shall automatically be released from the Guaranty and from all other
claims or obligations under or in respect of this Agreement and the Notes and
any other agreement entered into in connection herewith. The Administrative
Agent, at the request of Kraft Foods Global or Kraft Foods and at the sole
expense of Kraft Foods Global, shall execute and deliver to Kraft Foods Global
and Kraft Foods all releases or other documents reasonably requested to evidence
such termination and release.

ARTICLE IX

Miscellaneous

SECTION 9.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement, nor consent to any departure by Kraft Foods Global or Kraft Foods
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Required Lenders and Kraft Foods Global, and then such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no amendment, waiver or consent
shall, unless in writing and signed by all the Lenders (including Defaulting
Lenders) affected thereby and Kraft Foods Global, do any of the following:
(a) waive any of the conditions specified in Sections 3.01 and 3.02 (it being
understood and agreed that

 

-48-



--------------------------------------------------------------------------------

any waiver or amendment of a representation, warranty, covenant, Default or
Event of Default shall not constitute a waiver of any condition specified in
Section 3.01 or 3.02 unless the amendment or waiver so provides), (b) increase
the Commitments of the Lenders or subject the Lenders to any additional
obligations, (c) reduce the principal of, or the amount or rate of interest on,
the Pro Rata Advances or any fees or other amounts payable hereunder,
(d) postpone any date fixed for any payment of principal of, or interest on, the
Pro Rata Advances or any fees or other amounts payable hereunder, (e) change the
percentage of the Commitments or of the aggregate unpaid principal amount of the
Pro Rata Advances, or the number of Lenders, that shall be required for the
Lenders or any of them to take any action hereunder, (f) release Kraft Foods
Global or, except as provided in Article VIII, Kraft Foods from any of its
obligations under Article VIII, (g) change Section 2.16 in a manner that would
alter the pro rata sharing of payments required thereby (other than to extend
the Termination Date applicable to the Advances and Commitments of consenting
Lenders and to compensate such Lenders for consenting to such extension;
provided that (i) no amendment permitted by this parenthetical shall reduce the
amount of or defer any payment of principal, interest or fees to non-extending
Lenders or otherwise adversely affect the rights of non-extending Lenders under
this Agreement and (ii) the opportunity to agree to such extension and receive
such compensation shall be offered on equal terms to all the Lenders) or
(h) amend this Section 9.01; provided further that no waiver of the conditions
specified in Section 3.03 in connection with any Competitive Bid Borrowing shall
be effective unless consented to by all Lenders making Competitive Bid Advances
as part of such Competitive Bid Borrowing; and provided further that (x) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above to take such
action, affect the rights or duties of the Administrative Agent under this
Agreement and (y) no amendment, waiver or consent shall, unless in writing and
signed by Kraft Foods in addition to the Lenders required above to take such
action, affect the rights or obligations of Kraft Foods hereunder.

SECTION 9.02 Notices, Etc.

(a) Addresses. All notices and other communications provided for hereunder shall
be in writing (including telecopier communication) and mailed, telecopied, or
delivered (or in the case of any Notice of Borrowing or Notice of Competitive
Bid Borrowing, emailed), as follows:

if to Kraft Foods Global:

c/o Kraft Foods Global, Inc.

Three Lakes Drive

Northfield, Illinois 60093

Attention: Treasurer, NF667

Fax number: (847) 646-7612;

with a copy to:

c/o Kraft Foods Global, Inc.

Three Lakes Drive

Northfield, Illinois 60093

Attention: Vice President and Corporate Secretary, NF583

Fax number: (847) 646-2753;

 

-49-



--------------------------------------------------------------------------------

and, for any notice or other communication delivered prior to the Spin-Off,

c/o Kraft Foods Inc.

Three Lakes Drive

Northfield, Illinois 60093

Attention: Treasurer, NF667

Fax number: (847) 646-7612;

if to Kraft Foods, as guarantor:

Kraft Foods Inc.

Three Lakes Drive

Northfield, Illinois 60093

Attention: Vice President and Corporate Secretary, NF583

Fax number: (847) 646-2753;

if to any Initial Lender, at its Domestic Lending Office specified opposite its
name on Schedule II hereto;

if to any other Lender, at its Domestic Lending Office specified in the
Assignment and Acceptance pursuant to which it became a Lender;

if to the Administrative Agent for any notice (other than Payments and Requests
for Extensions of Credit):

Barclays Bank PLC

Bank Debt Management Group

745 Seventh Avenue New York, New York 10019

Attention: Kraft Portfolio Manager: Noam Azachi / Nicholas Versandi

Email: noam.azachi@barcap.com / nicholas.versandi@barcap.com

Telephone Number: (212) 526-1957 / (212) 526-9799

Fax Number: (212) 526-5115;

if to the Administrative Agent for Payments and Requests for Extensions of
Credit:

Barclays Bank PLC

Loan Operations

1301 Avenue of the Americas

New York, New York 10019

Attention: Agency Services - Kraft: Maria Sherry

Email: xrausloanops5@barclayscapital.com

Telephone Number: (212) 320-6209

Fax Number: (917) 522-0569;

 

-50-



--------------------------------------------------------------------------------

or, as to Kraft Foods Global, Kraft Foods or the Administrative Agent, at such
other address as shall be designated by such party in a written notice to the
other parties and, as to each other party, at such other address as shall be
designated by such party in a written notice to Kraft Foods Global and the
Administrative Agent.

(b) Effectiveness of Notices. All such notices and communications shall, when
mailed, telecopied or emailed, be effective when deposited in the mail,
telecopied or emailed, respectively, except that notices and communications to
the Administrative Agent, pursuant to Article II, III or VII shall not be
effective until received by the Administrative Agent. Delivery by telecopier or
email of an executed counterpart of any amendment or waiver of any provision of
this Agreement or of any Exhibit hereto to be executed and delivered hereunder
shall be effective as delivery of a manually executed counterpart thereof.

SECTION 9.03 No Waiver; Remedies. No failure on the part of any Lender or the
Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any Note shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

SECTION 9.04 Costs and Expenses.

(a) Administrative Agent; Enforcement. Kraft Foods Global agrees to pay on
demand all reasonable costs and expenses in connection with the preparation,
execution, delivery, administration (excluding any cost or expenses for
administration related to the overhead of the Administrative Agent),
modification and amendment of this Agreement and the documents to be delivered
hereunder, including, without limitation, the reasonable fees and out-of-pocket
expenses of counsel for the Administrative Agent and the Joint Bookrunners with
respect thereto and with respect to advising the Administrative Agent as to its
rights and responsibilities under this Agreement (which, insofar as such costs
and expenses relate to the preparation, execution and delivery of this Agreement
and the closing hereunder, shall be limited to the reasonable fees and expenses
of Cahill, Gordon & Reindel LLP), and all costs and expenses of the Lenders and
the Administrative Agent, if any (including, without limitation, reasonable
counsel fees and expenses of the Lenders and the Administrative Agent), in
connection with the enforcement (whether through negotiations, legal proceedings
or otherwise) of this Agreement and the other documents to be delivered
hereunder.

(b) Prepayment of LIBO Rate Advances or Floating Rate Bid Advances. If any
payment of principal of LIBO Rate Advance or Floating Rate Bid Advance is made
other than on the last day of the Interest Period for such Advance or at its
maturity, as a result of a payment pursuant to Section 2.11, acceleration of the
maturity of the Advances pursuant to Section 6.02, an assignment made as a
result of a demand by Kraft Foods Global pursuant to Section 9.07(a) or for any
other reason, Kraft Foods Global shall, upon demand by any Lender (with a copy
of such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Lender any amounts required to compensate such Lender for
any additional losses, costs or expenses which it may reasonably incur as a
result of such payment, including,

 

-51-



--------------------------------------------------------------------------------

without limitation, any loss (excluding loss of anticipated profits), cost or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by any Lender to fund or maintain such Advance. Without
prejudice to the survival of any other agreement of Kraft Foods Global
hereunder, the agreements and obligations of Kraft Foods Global contained in
Section 2.02(c), 2.05, 2.12, 2.15, this Section 9.04(b) and Section 9.04(c)
shall survive the payment in full of principal and interest hereunder.

(c) Indemnification. Kraft Foods Global agrees to indemnify and hold harmless
each Agent, each Joint Lead Arranger and each Lender and each of their
respective affiliates, control persons, directors, officers, employees,
attorneys and agents (each, an “Indemnified Party”) from and against any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and disbursements of counsel) which may be incurred
by or asserted against any Indemnified Party, in each case in connection with or
arising out of, or in connection with the preparation for or defense of, any
investigation, litigation, or proceeding (i) related to this Agreement or any of
the other documents delivered hereunder, the Advances or any transaction or
proposed transaction (whether or not consummated) in which any proceeds of any
Borrowing are applied or proposed to be applied, directly or indirectly, by
Kraft Foods Global, whether or not such Indemnified Party is a party to such
transaction, or (ii) related to Kraft Foods Global’s or Kraft Foods’
consummation of any transaction or proposed transaction contemplated hereby
(whether or not consummated) or entering into this Agreement, or to any actions
or omissions of any Kraft Foods Global or Kraft Foods, any of their respective
Subsidiaries or affiliates or any of its or their respective officers,
directors, employees or agents in connection therewith, in each case whether or
not an Indemnified Party is a party thereto and whether or not such
investigation, litigation or proceeding is brought by Kraft Foods Global, Kraft
Foods or any other Person; provided, however, that Kraft Foods Global shall not
be required to indemnify an Indemnified Party from or against any portion of
such claims, damages, losses, liabilities or expenses that is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnified Party.

SECTION 9.05 Right of Set-Off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.02 to authorize the
Administrative Agent to declare the Advances due and payable pursuant to the
provisions of Section 6.02, each Lender is hereby authorized at any time and
from time to time after providing written notice to the Administrative Agent of
its intention to do so, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by such Lender
or any of its affiliates to or for the credit or the account of Kraft Foods
Global (or, prior to the Spin-Off, Kraft Foods) against any and all of the
obligations of Kraft Foods Global (or, prior to the Spin-Off, Kraft Foods) now
or hereafter existing under this Agreement, whether or not such Lender shall
have made any demand under this Agreement and although such obligations may be
unmatured. Each Lender shall promptly notify Kraft Foods Global or Kraft Foods,
as the case may be, after any such set-off and application, provided that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of each Lender and its affiliates under this
Section 9.05 are in addition to other rights and remedies (including, without
limitation, other rights of set-off) that such Lender and its affiliates may
have.

 

-52-



--------------------------------------------------------------------------------

SECTION 9.06 Binding Effect. (a) This Agreement shall be binding upon and inure
to the benefit of Kraft Foods Global, Kraft Foods, the Administrative Agent and
each Lender and their respective successors and assigns, except that neither
Kraft Foods Global nor Kraft Foods shall have the right to assign its rights
hereunder or any interest herein without the prior written consent of each of
the Lenders.

(b) Notwithstanding anything to the contrary contained herein, upon consummation
of the Spin-Off, Kraft Foods shall automatically cease to be a party to this
Agreement and this Agreement shall no longer be binding upon or inure to the
benefit of Kraft Foods.

SECTION 9.07 Assignments and Participations.

(a) Assignment of Lender Obligations. Each Lender may assign to one or more
Persons all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitment and the Pro
Rata Advances owing to it), subject to the following:

(i) each such assignment shall be of a constant, and not a varying, percentage
of all rights and obligations under this Agreement (other than, except in the
case of an assignment made pursuant to Section 9.07(h), any Competitive Bid
Advances owing to such Lender or any Competitive Bid Notes held by it);

(ii) the amount of the Commitment of the assigning Lender being assigned
pursuant to each such assignment (determined as of the date of the Assignment
and Acceptance with respect to such assignment) shall in no event, other than
with respect to assignments to other Lenders, or affiliates of Lenders, be less
than $10,000,000, subject in each case to reduction at the sole discretion of
Kraft Foods Global, and shall be an integral multiple of $1,000,000;

(iii) each such assignment shall be to an Eligible Assignee;

(iv) each such assignment shall require the prior written consent of (x) the
Administrative Agent, and (y) unless an Event of Default under Sections 6.01(a)
or (e) has occurred and is continuing, Kraft Foods Global (such consents not to
be unreasonably withheld or delayed and such consents by Kraft Foods Global
shall be deemed given if no objection is received by the assigning Lender and
the Administrative Agent from Kraft Foods Global within ten (10) Business Days
after notice of such proposed assignment has been delivered to Kraft Foods
Global); provided, that no consent of the Administrative Agent or Kraft Foods
Global shall be required for an assignment to another Lender or an affiliate of
a Lender; and

(v) the parties to each such assignment shall execute and deliver to the
Administrative Agent for its acceptance and recording in the Register, an
Assignment and Acceptance, together with a processing and recordation fee of
$3,500 (unless such assignment is made to an affiliate of the transferring
Lender) provided, that, if such assignment is made pursuant to Section 9.07(h),
Kraft Foods Global shall pay or cause to be paid such $3,500 fee.

 

-53-



--------------------------------------------------------------------------------

Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, (x) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (y) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights (other than those provided under Section 9.04 and, with
respect to the period during which it is a Lender, Sections 2.12 and 2.15) and
be released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto), other than Section 9.11.

(b) Assignment and Acceptance. By executing and delivering an Assignment and
Acceptance, the assigning Lender thereunder and the assignee thereunder confirm
to and agree with each other and the other parties hereto as follows: (i) other
than as provided in such Assignment and Acceptance, such assigning Lender makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other instrument or document
furnished pursuant hereto; (ii) such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of Kraft Foods Global or Kraft Foods or the performance or observance by Kraft
Foods Global or Kraft Foods of any of its obligations under this Agreement or
any other instrument or document furnished pursuant hereto; (iii) such assignee
confirms that it has received a copy of this Agreement, together with copies of
the financial statements referred to in Section 4.01 and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon the Administrative Agent such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (v) such assignee confirms
that it is an Eligible Assignee; (vi) such assignee represents that (A) the
source of any funds it is using to acquire the assigning Lender’s interest or to
make any Advance is not and will not be plan assets as defined under the
regulations of the Department of Labor of any Plan subject to Title I of ERISA
or Section 4975 of the Internal Revenue Code or (B) the assignment or Advance is
not and will not be a non-exempt prohibited transaction as defined in
Section 406 of ERISA; (vii) such assignee appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers and
discretion as are reasonably incidental thereto; and (viii) such assignee agrees
that it will perform in accordance with their terms all of the obligations that
by the terms of this Agreement are required to be performed by it as a Lender.

(c) Agent’s Acceptance. Upon its receipt of an Assignment and Acceptance
executed by an assigning Lender and an assignee representing that it is an
Eligible Assignee, together with any Pro Rata Note or Notes subject to such
assignment, the Administrative Agent shall, if such Assignment and Acceptance
has been completed and is in substantially the form of Exhibit C hereto,
(i) accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to Kraft Foods
Global.

 

-54-



--------------------------------------------------------------------------------

(d) Register. The Administrative Agent shall maintain at its address referred to
in Section 9.02 a copy of each Assignment and Acceptance delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Lenders and the Commitment of, and principal amount of the Advances owing
to, each Lender from time to time (the “Register”). The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and
Kraft Foods Global, Kraft Foods, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register as a Lender hereunder
for all purposes of this Agreement. The Register shall be available for
inspection by Kraft Foods Global or any Lender (or, prior to the Spin-Off, Kraft
Foods) at any reasonable time and from time to time upon reasonable prior
notice.

(e) Sale of Participation. Each Lender may sell participations to one or more
banks or other entities in or to all or a portion of its rights and obligations
under this Agreement (including, without limitation, all or a portion of its
Commitment, the Advances owing to it and any Note or Notes held by it), subject
to the following:

(i) such Lender’s obligations under this Agreement (including, without
limitation, its Commitment to Kraft Foods Global hereunder) shall remain
unchanged,

(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations,

(iii) Kraft Foods Global, Kraft Foods, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement,

(iv) each participant shall be entitled to the benefits of Sections 2.12 and
2.15 (subject to the limitations and requirements of those Sections, including
the requirements to provide forms and/or certificates pursuant to
Section 2.15(e) or (f)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (e) of this Section,

(v) no participant under any such participation shall have any right to approve
any amendment or waiver of any provision of this Agreement, or any consent to
any departure by Kraft Foods Global or Kraft Foods therefrom, except to the
extent that such amendment, waiver or consent would reduce the principal of, or
interest on, the Advances or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation, or postpone any date
fixed for any payment of principal of, or interest on, the Advances or any fees
or other amounts payable hereunder, in each case to the extent subject to such
participation, and

(vi) a participant shall not be entitled to receive any greater payment under
Sections 2.12 and 2.15 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such participant, unless the
sale of the participation to such participant is made with Kraft Foods Global’s
prior written consent (not to be unreasonably withheld or delayed).

 

-55-



--------------------------------------------------------------------------------

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Kraft Foods Global, maintain a register on which it
enters the name and address of each participant and the principal amounts (and
stated interest) of each participant’s interest in the Advances or other
obligations under this Agreement (the “Participant Register”). The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

(f) Disclosure of Information. Any Lender may, in connection with any assignment
or participation or proposed assignment or participation pursuant to this
Section 9.07, disclose to the assignee or participant or proposed assignee or
participant, any information relating to Kraft Foods Global or Kraft Foods
furnished to such Lender by or on behalf of Kraft Foods Global or Kraft Foods;
provided that, prior to any such disclosure, the assignee or participant or
proposed assignee or participant shall agree to preserve the confidentiality of
any confidential information relating to Kraft Foods Global or Kraft Foods or
any of their respective Subsidiaries received by it from such Lender.

(g) Regulation A Security Interest. Notwithstanding any other provision set
forth in this Agreement, any Lender may at any time create a security interest
in all or any portion of its rights under this Agreement (including, without
limitation, the Advances owing to it and any Note or Notes held by it) in favor
of any Federal Reserve Bank or central bank performing similar functions in
accordance with Regulation A.

(h) Replacement of Lenders. In the event that (i) any Lender shall have
delivered a notice pursuant to Section 2.13, (ii) Kraft Foods Global shall be
required to make additional payments to or for the account of any Lender under
Section 2.12 or 2.15, (iii) any Lender (a “Non-Consenting Lender”) shall
withhold its consent to any amendment that requires the consent of all the
Lenders and that has been consented to by the Required Lenders or (iv) any
Lender shall become a Defaulting Lender, Kraft Foods Global shall have the
right, at its own expense, upon notice to such Lender and the Administrative
Agent, (A) to terminate the Commitment of such Lender or (B) to require such
Lender to transfer and assign at par and without recourse (in accordance with
and subject to the restrictions contained in Section 9.07) all its interests,
rights and obligations under this Agreement to one or more other financial
institutions acceptable to Kraft Foods Global and approved by the Administrative
Agent (such approval not to be unreasonably withheld or delayed), which shall
assume such obligations; provided, that (x) in the case of any replacement of a
Non-Consenting Lender, each assignee shall have consented to the relevant
amendment, (y) no such termination or assignment shall conflict with any law or
any rule, regulation or order of any governmental authority and (z) Kraft Foods
Global or the assignee (or assignees), as the case may be, shall pay to each
affected Lender in immediately available funds on the date of such termination
or assignment the principal of and interest accrued to the date of payment on
the Advances made by it hereunder and all other amounts accrued for its account
or owed to it hereunder. Kraft Foods Global will not have the right to terminate
the commitment of any Lender, or to require any Lender to assign its rights and
interests hereunder, if, prior to such termination or assignment, as a result of
a

 

-56-



--------------------------------------------------------------------------------

waiver by such Lender or otherwise, the circumstances entitling Kraft Foods
Global to require such termination or assignment cease to apply. Each Lender
agrees that, if Kraft Foods Global elects to replace such Lender in accordance
with this Section 9.07, it shall promptly execute and deliver to the
Administrative Agent an Assignment and Acceptance to evidence the assignment and
shall deliver to the Administrative Agent any Note (if Notes have been issued in
respect of such Lender’s Advances) subject to such Assignment and Acceptance;
provided that the failure of any such Lender to execute an Assignment and
Acceptance shall not render such assignment invalid and such assignment shall be
recorded in the Register.

SECTION 9.08 Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the substantive laws of the State of New York
without regard to choice of law doctrines.

SECTION 9.09 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier or
email shall be effective as delivery of a manually executed counterpart of this
Agreement.

SECTION 9.10 Jurisdiction, Etc.

(a) Submission to Jurisdiction; Service of Process. Each of the parties hereto
hereby irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of the United States District Court of the
Southern District of New York, and any appellate court thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such court. Each of Kraft Foods
Global and Kraft Foods hereby irrevocably consents to the service of process in
any such action or proceeding in any such court by the mailing thereof by any
parties hereto by registered or certified mail, postage prepaid, to Kraft Foods
Global or Kraft Foods, as applicable, at its address specified pursuant to
Section 9.02. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any party may otherwise
have to serve legal process in any other manner permitted by law or to bring any
action or proceeding relating to this Agreement or the Notes in the courts of
any jurisdiction.

(b) Waivers.

(i) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the Notes in any New York state
or Federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

-57-



--------------------------------------------------------------------------------

(ii) To the extent permitted by applicable law, each of Kraft Foods Global and
the Lenders shall not assert and hereby waives, any claim against any other
party hereto or any of their respective affiliates, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) (whether or not the claim therefor is based on contract, tort
or duty imposed by any applicable legal requirement) arising out of, in
connection with, as a result of, or in any way related to this Agreement or any
related document or any agreement or instrument contemplated hereby or thereby
or referred to herein or therein, the transactions contemplated hereby or
thereby, any Advance or the use of the proceeds thereof or any act or omission
or event occurring in connection therewith, and each of the parties hereto
hereby waives, releases and agrees not to sue upon any such claim or any such
damages, whether or not accrued and whether or not known or suspected to exist
in its favor. For the avoidance of doubt, the waiver of claims for such damages
against Kraft Foods Global shall not limit the indemnity obligations set forth
in Section 9.04(c).

(iii) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE
ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING HEREUNDER OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER
OF THIS LOAN TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING
ESTABLISHED. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY
AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT
MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF
DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO
ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS
AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED
FUTURE DEALINGS. EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS
REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 9.10(B) AND EXECUTED BY EACH OF THE PARTIES HERETO),
AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS
OR MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER
DOCUMENTS OR AGREEMENTS RELATING TO THE ADVANCES MADE HEREUNDER. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

 

-58-



--------------------------------------------------------------------------------

SECTION 9.11 Confidentiality. None of the Agents nor any Lender shall disclose
any confidential information relating to Kraft Foods Global or Kraft Foods to
any other Person without the consent of Kraft Foods Global, other than (a) to
such Agent’s or such Lender’s affiliates and their officers, directors,
employees, agents and advisors and, as contemplated by Section 9.07(f), to
actual or prospective assignees and participants, and then, in each such case,
only on a confidential basis; provided, however, that such actual or prospective
assignee or participant shall have been made aware of this Section 9.11 and
shall have agreed to be bound by its provisions as if it were a party to this
Agreement, (b) as required by any law, rule or regulation or judicial process,
and (c) as requested or required by any state, federal or foreign authority or
examiner regulating banks or banking or other financial institutions.

SECTION 9.12 Integration. This Agreement and the Notes represent the agreement
of Kraft Foods Global, Kraft Foods, the Administrative Agent and the Lenders
with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent, Kraft
Foods Global, Kraft Foods or any Lender relative to the subject matter hereof
not expressly set forth or referred to herein or in the Notes other than the
matters referred to in Sections 2.09(b) and 9.04(a), the Fee Letter and any
other fee letters entered into among Kraft Foods Global and the Joint
Bookrunners, if any, and except for any confidentiality agreements entered into
by Lenders in connection with this Agreement or the transactions contemplated
hereby.

SECTION 9.13 USA Patriot Act Notice. The Administrative Agent and each Lender
hereby notifies Kraft Foods Global that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Patriot Act”), it is required to obtain, verify and record information
that identifies Kraft Foods Global, which information includes the name and
address of Kraft Foods Global and other information that will allow such Lender
to identify Kraft Foods Global in accordance with the Patriot Act.

 

-59-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

KRAFT FOODS GLOBAL, INC. By:  

/s/ Barbara L. Brasier  

 

Name: Barbara L. Brasier

Title:   Senior Vice President and Treasurer

 

KRAFT FOODS INC., as Guarantor By:  

/s/ Barbara L. Brasier  

 

Name: Barbara L. Brasier

Title:   Senior Vice President and Treasurer

 

S-1



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Co-Administrative Agent, Paying Agent and Lender

By   

Ritam Bhalla  

 

Name: Ritam Bhalla

Title:   Director

 

S-2



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Co-Administrative Agent and Lender

By   

Tony Yung  

 

Name: Tony Yung

Title:   Executive Director

 

J.P. MORGAN SECURITIES LLC, as Joint Bookrunner and Joint Lead Arranger

By   

Thomas Delaney  

 

Name: Thomas Delaney

Title:   Executive Director

 

S-3



--------------------------------------------------------------------------------

CITIGROUP GLOBAL MARKETS INC., as Joint Bookrunner and Joint Lead Arranger

By   

Carolyn A. Kee  

 

Name: Carolyn A. Kee

Title:   Managing Director

 

CITIBANK, N.A., as Syndication Agent and Lender By   

Carolyn A. Kee  

 

Name: Carolyn A. Kee

Title:   Vice President

 

S-4



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC, as Documentation Agent and Lender

By   

Michaela V. Galluzzo  

 

Name: Michaela V. Galluzzo

Title:   Director

 

RBS SECURITIES INC., as Joint Bookrunner and Joint Lead Arranger

By   

Peter Klein  

 

Name: Peter Klein

Title:   Managing Director

 

S-5